EXHIBIT 10(r)
STOCK PURCHASE AGREEMENT
by and among
HYDRA-CO ENTERPRISES, INC.
HCO-JAMAICA, INC.
and
AEI CENTRAL AMERICA LTD.
together with
ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
Dated as of May 31, 2007
ARTICLE I
SALE AND PURCHASE OF SHARES

              1.1  
Sale and Purchase of Shares
        1.2  
Purchase Price
        1.3  
Closing
        1.4  
Closing Deliveries
        1.5  
Purchase Agreement Fee
        1.6  
Purchase Price Adjustment
    3  

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS

      2.1  
Organization and Qualification
2.2  
Title to Shares
2.3  
Authority; Non-Contravention; Statutory Approvals.
2.4  
Litigation
2.5  
Brokers and Finders

ARTICLE III
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO HCE-ROCKFORT AND
JAMAICA SUBSIDIARIES

      3.1  
Organization and Qualification; Non-Contravention; Statutory Approvals.
3.2  
Capitalization.

 



--------------------------------------------------------------------------------



 



      3.3  
Financial Statements; Undisclosed Liabilities.
3.4  
Absence of Certain Changes or Events
3.5  
Tax Matters
3.6  
Litigation
3.7  
Compliance with Laws.
3.8  
Employee Benefits.
3.9  
Companies Permits.
3.10  
Leased Real Property.
3.11  
Contracts.
3.12  
Environmental Matters
3.13  
Labor Matters.
3.14  
Intellectual Property
3.15  
Affiliate Contracts
3.16  
Insurance
3.17  
Brokers and Finders

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

      4.1  
Organization and Qualification
4.2  
Authority; Non-Contravention; Statutory Approvals.
4.3  
Financing
4.4  
Litigation
4.5  
Investment Intention; Sufficient Investment Experience; Independent
Investigation
4.6  
Brokers and Finders
4.7  
Qualified for Permits
4.8  
No Knowledge of Sellers Breach

ARTICLE V
COVENANTS

              5.1  
Conduct of Business
        5.2  
Approvals.
        5.3  
Access
        5.4  
Publicity
        5.5  
Tax Cooperation
        5.6  
Employee Matters.
        5.7  
Fees and Expenses.
        5.8  
Indemnification of Directors and Officers.
        5.9  
Affiliate Contracts
       

 



--------------------------------------------------------------------------------



 



              5.10  
Further Assurances
        5.11  
Supplements to Disclosure Letters
        5.12  
Change of Name.
        5.13  
Resignations of Certain Officers and Directors
        5.14  
Tax Indemnity
    27  

ARTICLE VI
CONDITIONS TO CLOSING

      6.1  
Conditions to the Obligations of the Parties
6.2  
Conditions to the Obligations of Purchaser
6.3  
Conditions to the Obligations of Sellers

ARTICLE VII
TERMINATION

      7.1  
Termination
7.2  
Effect of Termination

ARTICLE VIII
LIMITS OF LIABILITY; PARENT GUARANTEE

              8.1  
Non-Survival of Representations, Warranties, Covenants and Agreements.
        8.2  
Parent Guarantee.
    32  

ARTICLE IX
DEFINITIONS AND INTERPRETATION

      9.1  
Defined Terms
9.2  
Definitions
9.3  
Interpretation

ARTICLE X
GENERAL PROVISIONS

      10.1  
Notices
10.2  
Binding Effect
10.3  
Assignment; Successors; Third-Party Beneficiaries.
10.4  
Amendment; Waivers; etc
10.5  
Entire Agreement.
10.6  
Severability
10.7  
Counterparts

 



--------------------------------------------------------------------------------



 



      10.8  
Governing Law
10.9  
Arbitration
10.10  
Limitation on Damages
10.11  
Enforcement
10.12  
No Right of Set-Off

EXHIBITS

     
Exhibit A
  Sellers Disclosure Letter
 
   
Exhibit B
  Companies Disclosure Letter
 
   
Exhibit C
  Purchaser Disclosure Letter

SCHEDULES TO BE INCORPORATED INTO THE DISCLOSURE LETTERS APPENDED AS EXHIBITS

     
Schedule 2.2
  Title to Shares
 
   
Schedule 2.3(b)
  Sellers Required Consents
 
   
Schedule 2.3(c)
  Sellers Required Statutory Approvals
 
   
Schedule 2.4
  Litigation
 
   
Schedule 3.1(b)
  Companies Required Consents
 
   
Schedule 3.1(c)
  Companies Required Statutory Approvals
 
   
Schedule 3.2(b)
  Power Company
 
   
Schedule 3.2(d)
  Agreements regarding Shares and Equity Interests
 
   
Schedule 3.3(d)
  Undisclosed Liabilities
 
   
Schedule 3.4
  Absence of Certain Changes or Events
 
   
Schedule 3.5
  Tax Matters
 
   
Schedule 3.6
  Litigation
 
   
Schedule 3.7(a)
  Compliance with Laws
 
   
Schedule 3.8(a)
  Employee Benefits
 
   
Schedule 3.8(e)
  Employee Benefits

 



--------------------------------------------------------------------------------



 



     
Schedule 3.8(f)
  Employee Benefits
 
   
Schedule 3.9(a)
  Companies Permits
 
   
Schedule 3.10(a)
  Leased Real Property
 
   
Schedule 3.11(a)
  Contracts
 
   
Schedule 3.11(b)(i)
  Contracts
 
   
Schedule 3.11(b)(ii)
  Contracts
 
   
Schedule 3.12
  Environmental Matters
 
   
Schedule 3.13(a)
  Labor Matters
 
   
Schedule 3.13(b)
  Labor Matters
 
   
Schedule 3.15
  Affiliate Contracts
 
   
Schedule 3.16
  Insurance
 
   
Schedule 4.2(b)
  Purchaser Required Consents
 
   
Schedule 4.2(c)
  Purchaser Required Statutory Approvals
 
   
Schedule 4.4
  Purchaser Litigation
 
   
Schedule 9.2(a)
  Sellers Knowledge Group
 
   
Schedule 9.2(b)
  Purchaser Knowledge Group

SCHEDULES TO STOCK PURCHASE AGREEMENT

     
Schedule 5.1
  Conduct of Business
 
   
Schedule 5.3
  Access
 
   
Schedule 5.9
  Affiliate Contracts
 
   
Schedule 5.13
  Resignations and Terminations
 
   
Schedule 5.14
  Tax Indemnity
 
   
Schedule 6.1(a)
  Statutory Approvals

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 31, 2007,
is entered into by and among (i) HYDRA-CO Enterprises, Inc., a New York
corporation (“HCE”), (ii) HCO-Jamaica, Inc., a New York corporation
(“HCO-Jamaica” and, together with HCE, each a “Seller” and collectively,
“Sellers”), (iii) AEI Central America Ltd., an exempted company incorporated
with limited liability under the laws of the Cayman Islands and a wholly owned
subsidiary of Parent (“Purchaser”), and (iv) solely for the limited purposes of
Section 8.2, Ashmore Energy International, an exempted company incorporated with
limited liability under the laws of the Cayman Islands (“Parent”). Each of
Purchaser, Parent, HCE and HCO-Jamaica are sometimes referred to individually
herein as a “Party” and collectively as the “Parties”. Certain other terms are
defined throughout this Agreement and in Section 9.2.
WITNESSETH:
     WHEREAS HCE owns all the issued and outstanding Equity Interests of
HCE-Rockfort Diesel, Inc. (the “HCE-Rockfort Shares”), a New York corporation
(“HCE-Rockfort”);
     WHEREAS HCE-Rockfort owns (i) approximately 42.3% of the Equity Interests
in Jamaica Private Power Company Limited, a Jamaica limited liability company
(the “Power Company”), which represents approximately 46.3% of the voting
interest in the Power Company, and (ii) one (1) share (the “HCE-Rockfort PPO
Share”) in Private Power Operators Limited, a Jamaica limited liability company
(“PPO” and together with the Power Company, each a “Jamaica Subsidiary” and
collectively, the “Jamaica Subsidiaries”);
     WHEREAS HCO-Jamaica owns one (1) share in PPO (the “HCO-Jamaica PPO Share”,
and together with the HCE-Rockfort PPO Share, the “PPO Shares”; and the
HCO-Jamaica PPO Share and the HCE-Rockfort Shares, the “Shares”); and
     WHEREAS Purchaser desires to purchase from the respective Sellers, and the
respective Sellers desire to sell to Purchaser, all the Shares, upon the terms
and subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made in this Agreement and of the mutual benefits
to be derived therefrom, the Parties agree as follows:
ARTICLE I
SALE AND PURCHASE OF SHARES
          1.1 Sale and Purchase of Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing (as such term is defined in
Section 1.3), (a) Purchaser shall purchase from HCE, and HCE shall sell to
Purchaser, good and valid title, free and clear of any Liens except those
created by Purchaser arising out of ownership of the HCE-Rockfort Shares by
Purchaser, all the HCE-Rockfort Shares (the “HCE-Rockfort Transaction”) and
(b) Purchaser shall purchase from HCO-Jamaica, and HCO-Jamaica shall sell to
Purchaser, good and valid

 



--------------------------------------------------------------------------------



 



title, free and clear of any Liens except those created by Purchaser arising out
of ownership of the HCO-Jamaica PPO Share by Purchaser, the HCO-Jamaica PPO
Share (the “PPO Transaction”, and together with the HCE-Rockfort Transaction,
the “Transactions”)
          1.2 Purchase Price. The consideration to be paid by Purchaser in
respect of the purchase of the Shares shall be an amount in cash equal to
US$14,000,000 in the legal currency of the United States of America (the
“Purchase Price”), subject to adjustment under Section 1.6, which shall be
allocated to (a) the HCE-Rockfort Shares in an amount in cash equal to
US$12,750,000 in the legal currency of the United States of America and (b) the
HCO-Jamaica PPO Share in an amount in cash equal to US$1,250,000 in the legal
currency of the United States of America.
          1.3 Closing. The closing of the Transactions (the “Closing”) shall
take place in New York, New York, at 10:00 a.m., local time, as soon as
practicable, but in any event not later than the second (2nd) Business Day
immediately following the date on which the last of the conditions contained in
Article VI is fulfilled or waived (except for those conditions which by their
nature can only be fulfilled at the Closing, but subject to the fulfillment or
waiver of such conditions), or at such other place, time and date (the “Closing
Date”) as the Parties may agree.
          1.4 Closing Deliveries. At the Closing:
          (a) HCE shall deliver to Purchaser the stock certificate evidencing
the HCE-Rockfort Shares, duly endorsed in blank or accompanied by stock powers
duly executed in blank.
          (b) HCO-Jamaica shall deliver to Purchaser the stock certificate
evidencing the HCO-Jamaica PPO Share, together with the instrument of transfer
duly executed in blank.
          (c) For the Shares so delivered by Sellers, Purchaser shall pay, or
cause to be paid, to HCE or any Affiliate designated by HCE prior to the
Closing, by wire transfer of immediately available funds to the bank account or
accounts outside of Jamaica designated by HCE prior to the Closing, an amount in
cash in the legal currency of the United States of America (the “Closing
Purchase Price”) that represents the Purchase Price (but after application of
amounts previously delivered to HCE pursuant to Section 1.5) (x) plus the PP
Adjustment Amount (as such term is defined in Section 1.6(a)), if a positive
number, or (y) minus the PP Adjustment Amount, if a negative number, in each
case, as reasonably estimated by Sellers as of one (1) Business Day prior to the
Closing Date.
          (d) Purchaser shall deliver to Sellers for the benefit of the Power
Company the Acknowledgment and Agreement executed by Purchaser and, to the
extent required under the Members’ Agreement, by Parent in the form attached as
Exhibit 2.08 of the Members’ Agreement in accordance with the terms thereof.
          (e) Purchaser shall deliver to Sellers for the benefit of the Power
Company the Acknowledgment and Agreement executed by Purchaser and, to the
extent required under the Members’ Agreement, by Parent in the form attached as
Exhibit 2.09 of the Members’ Agreement in accordance with the terms thereof.

 



--------------------------------------------------------------------------------



 



          (f) Purchaser shall deliver to Sellers for the benefit of the NIBJ the
agreement executed by Purchaser in accordance with the terms of Section 1.1.2 of
the NIBJ Agreement with Initial Members.
          (g) Purchaser shall deliver to Sellers for the benefit of the GOJ the
agreement executed by Purchaser in accordance with the terms of Section 1.1.2 of
the GOJ Agreement with Initial Members.
          (h) Each Party shall deliver the certificates, agreements, instruments
and other documents required to be delivered by it pursuant to Article VI.
          1.5 Purchase Agreement Fee. Within two (2) Business Day following
Sellers’ written notice to Purchaser of satisfaction of the condition set forth
in Section 6.3(f), Purchaser shall pay to HCE One Million Dollars (US$1,000,000)
in cash (the aggregate of such amount, plus any interest deemed earned thereon
from (and including) the date hereof to (but excluding) the Closing Date or date
of earlier termination of this Agreement, being referred to as the “Purchase
Agreement Fee”), by wire transfer of immediately available funds in United
States dollars to the bank account or accounts outside of Jamaica that have been
designated by HCE. The Purchase Agreement Fee will be deemed to earn interest at
the Specified Rate. The Purchase Agreement Fee shall be nonrefundable unless
this Agreement is terminated in accordance with Section 7.1(a), 7.1(b), 7.1(c),
7.1(d), 7.1(e) or 7.1(g), in which event HCE shall pay to Purchaser, no later
than five (5) Business Days following the effective date of such termination, an
amount equal to such portion of the Purchase Agreement Fee received by it
pursuant to this Section 1.5 by wire transfer of immediately available funds in
United States dollars to the bank account or accounts designated by Purchaser.
The Purchase Agreement Fee received by HCE shall be credited against (x) such
portion of the Closing Purchase Price payable to HCE or any Affiliate designated
by HCE in accordance with Section 1.4(c) or (y) if this Agreement is terminated
(other than pursuant to Section 7.1(a), 7.1(b), 7.1(c), 7.1(d), 7.1(e) or
7.1(g)), the Damages, if any, owed by Purchaser to HCE arising out of breach of
this Agreement by Purchaser. The Purchase Agreement Fee shall not be deemed to
be a liquidated damages payment for any breach by Purchaser of this Agreement.
          1.6 Purchase Price Adjustment.
          (a) The Purchase Price payable on the Closing Date shall be adjusted
as contemplated by Section 1.4(c) as follows:
     (i) upward by an amount, if any, equal to the total combined amount of
capital contributions (other than a capital contribution contemplated by
Section 7.1(e)) made by HCE to HCE-Rockfort or from HCO-Jamaica to PPO from
December 31, 2006 until the Closing Date; and
     (ii) downward by an amount, if any, equal to the total combined amount of
dividends or distributions received by HCE from HCE-Rockfort and by HCO-Jamaica
from PPO (for the avoidance of doubt, excluding any payments made under any
Operating Contract in the ordinary course of business) from December 31, 2006
until the Closing Date;

 



--------------------------------------------------------------------------------



 



          with the Purchase Price, plus any upward adjustment provided for in
clause (i) above, and minus any downward adjustment provided for in clause
(ii) above, calculated on a daily basis, accruing interest payable to Sellers at
the Specified Rate for the period of time beginning on January 1, 2007 and
ending on the Closing Date (the “PP Adjustment Amount”).
          (b) After the Closing Date, Purchaser shall afford, and shall exercise
the voting, governance and contractual powers available to it to cause, to the
extent possible, the Power Company to afford, to Sellers and any accountants,
counsel or financial advisers retained by Sellers in connection with any
adjustment to the Closing Purchase Price contemplated by this Section 1.6
reasonable access to the books, records and employees of HCE-Rockfort, PPO and
the Power Company as is reasonably requested by Sellers in connection with the
matters addressed in this Section 1.6. Within forty-five (45) days after the
Closing Date, Sellers shall prepare and deliver to Purchaser a notice (the
“Post-Closing PP Adjustment Notice”) setting forth the proposed final PP
Adjustment Amount calculated as of the Closing Date (the “Post-Closing PP
Adjustment Amount”).
          (c) Purchaser may dispute any amounts reflected in the Post-Closing PP
Adjustment Notice; provided, however, that Purchaser shall have notified Sellers
in writing of each item Purchaser is disputing in good faith, specifying the
estimated amount thereof in dispute, if known or determinable, and setting
forth, in reasonable detail, the basis for such dispute by no later than the
tenth (10th) Business Day following Purchaser’s receipt of the Post-Closing PP
Adjustment Notice (the “Objection Notice”). If, within such period after such
tenth Business Day, Purchaser shall not have given Sellers an Objection Notice
with respect to the Post-Closing PP Adjustment Notice, then Purchaser shall be
deemed to have accepted such notices and amounts contained therein as final and
binding without amendment or modification and conclusive upon each of the
Parties.
          (d) If Purchaser delivers an Objection Notice, then the items in
dispute shall be promptly submitted by Purchaser (in any event, no later than
three (3) Business Days upon receipt by Sellers of such Objection Notice) to a
mutually agreeable accounting firm (and failing agreement, one of the “Big 4”
accounting firms to be determined by lot) (the “Accounting Firm”), which shall,
acting as experts in accounting and not as arbitrators or legal experts, resolve
those disagreements set forth in the Objection Notice. Purchaser and Sellers
shall make readily available to the Accounting Firm all relevant books and
records and any work papers, and all other items reasonably requested by the
Accounting Firm. The fees and disbursements of the Accounting Firm shall be
borne equally by Purchaser and HCE. Within twenty (20) Business Days after such
submission, the Accounting Firm shall, and the Parties shall direct the
Accounting Firm to, determine and report to Purchaser and Sellers upon such
disputed items, and such report shall be final, binding and conclusive on the
Parties. Upon completion of the foregoing procedures, the “Final PP Adjustment
Amount” shall be deemed to be (i) the Post-Closing PP Adjustment Amount if
Purchaser shall not have objected thereto within the specified time period set
forth in Section 1.6(c) or (ii) as determined or reported by the Accounting Firm
in accordance with this Section 1.6(d).
          (e) Within three (3) Business Days following completion of the
foregoing procedures in Section 1.6(d):

 



--------------------------------------------------------------------------------



 



     (i) if the Final PP Adjustment Amount exceeds the PP Adjustment Amount,
then Purchaser shall pay to HCE an amount equal to the difference between the
Final PP Adjustment Amount and the PP Adjustment Amount;
     (ii) if the Final PP Adjustment Amount is less than the PP Adjustment
Amount, then HCE shall pay to Purchaser an amount equal to the difference
between the Final PP Adjustment Amount and the PP Adjustment Amount; or
     (iii) if the Final PP Adjustment Amount is equal to the PP Adjustment
Amount, then there shall be no further payment under this Section 1.6(e).
          Any payment made pursuant to the foregoing clauses (i)-(ii) shall be
made by wire transfer of immediately available funds in United States dollars in
accordance with wire instructions delivered by Sellers or Purchaser, as the case
may be, to the other Party. To the extent any payment required to be made under
this Section 1.6(e) is not made by such third (3rd) Business Day, the amount
payable will bear interest from such third (3rd) Business Day at the Specified
Rate.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS
     Except as otherwise disclosed in the Sellers Disclosure Letter attached
hereto as Exhibit A (the “Sellers Disclosure Letter”), each Seller represents
and warrants, severally and not jointly and as to itself only, to Purchaser as
follows in this Article II:
          2.1 Organization and Qualification. Such Seller is a corporation duly
formed and validly existing under the laws of the State of New York, and has
full corporate power and authority to own, lease and operate its respective
assets and properties and to conduct its respective business as presently
conducted, except where the failure to have such power and authority would not
reasonably be expected to have, individually or in the aggregate, a Sellers
Material Adverse Effect.
          2.2 Title to Shares. Such Seller is the lawful record and beneficial
owners of the Shares set forth opposite its respective name in Schedule 2.2 of
the Sellers Disclosure Letter, free and clear of any and all Liens, except for
Liens created by this Agreement. The delivery of the respective Shares to
Purchaser in the manner contemplated under Article I, following the payment by
Purchaser of the Closing Purchase Price to HCE or any Affiliate designated by
HCE, shall transfer to Purchaser valid beneficial and legal title to its
respective Shares, free and clear of any and all Liens except for Liens created
by Purchaser and subject to registration of Purchaser in the Register of Members
of PPO. Except as set forth in Schedule 2.2 of the Sellers Disclosure Letter,
there are no outstanding options, warrants or other rights of any kind to
acquire from HCE or HCO-Jamaica any Shares or securities convertible into or
exchangeable for, or which otherwise confer on the holder thereof any right to
acquire from HCE or HCO-Jamaica, any Shares, nor is HCE or HCO-Jamaica committed
to issue any such option, warrant, right or security.

 



--------------------------------------------------------------------------------



 



          2.3 Authority; Non-Contravention; Statutory Approvals.
          (a) Authority. Subject to receipt of all necessary approvals of the
board of directors of such Seller, such Seller has full corporate power and
authority to enter into this Agreement and, subject to receipt of the Sellers
Required Statutory Approvals (as such term is defined in Section 2.3(c)), to
consummate the transactions contemplated hereby. Subject to receipt of all
necessary approvals of the board of directors of such Seller, the execution,
delivery and performance by such Seller of this Agreement and the consummation
by such Seller of the transactions contemplated hereby have been duly and
validly authorized by all requisite corporate action on the part of such Seller,
and no other corporate proceedings or approvals on the part of such Seller are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. Subject to receipt of all necessary approvals of the board
of directors of such Seller, this Agreement has been duly executed and delivered
by such Seller and, assuming the due authorization, execution and delivery
hereof by each other Party, constitutes the legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms,
except as limited by applicable Law affecting the enforcement of creditors’
rights generally or by general equitable principles.
          (b) Non-Contravention. The execution and delivery of this Agreement by
such Seller do not, and the consummation of the transactions contemplated hereby
will not, result in any violation or breach of or default (with or without
notice or lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or stipulated payment under (any
such violation, breach, default, right of termination, cancellation,
acceleration or payment is referred to herein as a “Violation”), or result in
the creation of any Lien upon any of the properties or assets of such Seller
pursuant to any provision of (i) the Organizational Documents of such Seller,
subject to obtaining the third-party Consents set forth in Schedule 2.3(b) of
the Sellers Disclosure Letter (the “Sellers Required Consents”); (ii) any lease,
mortgage, indenture, note, bond, deed of trust, or other written instrument or
agreement of any kind to which it is a party or by which it may be bound,
subject to obtaining the Sellers Required Consents; or (iii) any Law, Permit or
Governmental Order applicable to it, subject to obtaining the Sellers Required
Statutory Approvals; other than in the case of clauses (i), (ii) and (iii) any
such Violation or Lien which would not reasonably be expected to have,
individually or in the aggregate, a Sellers Material Adverse Effect.
          (c) Statutory Approvals. Except for the filings or approvals (i) set
forth in Schedule 2.3(c) of the Sellers Disclosure Letter (the “Sellers Required
Statutory Approvals”) and (ii) as may be required due to the regulatory or
corporate status of Purchaser, no Consent of any Governmental Entity is required
to be made or obtained by such Seller in connection with the execution and
delivery of this Agreement or the consummation by such Seller of the
transactions contemplated hereby, except those which the failure to make or
obtain would not reasonably be expected to have, individually or in the
aggregate, a Sellers Material Adverse Effect or a Companies Material Adverse
Effect.
          2.4 Litigation. Except as set forth in Schedule 2.4 of the Sellers
Disclosure Letter, there is no action, claim, suit or proceeding at law or in
equity pending or, to the Knowledge of Sellers, threatened against such Seller
that, if adversely determined, would reasonably be

 



--------------------------------------------------------------------------------



 



expected to have, individually or in the aggregate, a Sellers Material Adverse
Effect. Subject to obtaining the Sellers Required Statutory Approvals, there are
no Governmental Orders of or by any Governmental Entity applicable to such
Seller except for such that would not reasonably be expected to have,
individually or in the aggregate, a Sellers Material Adverse Effect or a
Companies Material Adverse Effect.
          2.5 Brokers and Finders. Such Seller has not entered into any written
agreement or arrangement entitling any agent, broker, investment banker,
financial advisor or other firm or Person to any broker’s or finder’s fee or any
other commission or similar fee payable by such Seller, HCE-Rockfort or the
Jamaica Subsidiaries in connection with any of the transactions contemplated by
this Agreement, except J.P. Morgan Securities Inc., whose fees shall be paid by
Sellers.
ARTICLE III
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO HCE-ROCKFORT
AND JAMAICA SUBSIDIARIES
     Except as disclosed in the Companies Disclosure Letter attached hereto as
Exhibit B (the “Companies Disclosure Letter”) and except for any actions
permitted by Section 5.1 of this Agreement, HCE and, solely with respect to PPO,
HCO-Jamaica represent and warrant to Purchaser as follows in this Article III:
          3.1 Organization and Qualification; Non-Contravention; Statutory
Approvals.
          (a) Organization and Qualification. Each of HCE-Rockfort, PPO and the
Power Company has been duly formed and is validly existing and in good standing
(to the extent such concepts are recognized under applicable Law) under the laws
of the jurisdiction of its formation, with full power and authority to own or
lease and to operate its respective properties and to conduct its respective
business as presently conducted and is duly qualified to do business in all
jurisdictions in which such qualification is necessary under applicable Law as a
result of the conduct of its respective business or the operation of its
respective properties.
          (b) Non-Contravention. The execution and delivery of this Agreement by
Sellers does not, and the consummation of the transactions contemplated hereby
will not, result in any Violation or result in the creation of any Lien upon any
of the respective properties of HCE-Rockfort, PPO or the Power Company, pursuant
to any provision of (i) the Organizational Documents of HCE-Rockfort, PPO or the
Power Company, subject to obtaining the third-party Consents set forth in
Schedule 3.1(b) of the Companies Disclosure Letter (the “Companies Required
Consents”); (ii) any lease, mortgage, indenture, note, bond, deed of trust, or
other written instrument or agreement of any kind to which HCE-Rockfort, PPO or
the Power Company is a party or by which HCE-Rockfort, PPO or the Power Company
may be bound, subject to obtaining the Companies Required Consents; or (iii) any
Law, Permit or Governmental Order applicable to each of HCE-Rockfort, PPO or the
Power Company, subject to obtaining the Sellers Required Statutory Approvals and
the Companies Required Statutory Approvals; other than in the case of clauses
(i), (ii) and (iii) any such Violation or Lien which would not

 



--------------------------------------------------------------------------------



 



reasonably be expected to have, individually or in the aggregate a Companies
Material Adverse Effect.
          (c) Statutory Approvals. Except for (i) the filings or approvals set
forth in Schedule 3.1(c) of the Companies Disclosure Letter (the “Companies
Required Statutory Approvals”) and (ii) such other filings or approvals as may
be required due to the regulatory or corporate status of Purchaser, no Consent
of any Governmental Entity is required to be made or obtained by HCE-Rockfort,
PPO or the Power Company in connection with the execution and delivery of this
Agreement or the consummation by Sellers of the transactions contemplated
hereby, except those which the failure to make or obtain would not reasonably be
expected to have, individually or in the aggregate, a Companies Material Adverse
Effect.
          3.2 Capitalization.
          (a) HCE-Rockfort and PPO. The authorized capital stock of HCE-Rockfort
consists of 200 shares of capital stock, each with no par value, of which one
(1) share is issued and outstanding. The HCE-Rockfort Shares constitute all of
the issued and outstanding Equity Interests in HCE-Rockfort. The authorized
capital stock of PPO consists of 200 shares, each with no par value, of which
two (2) shares are issued and outstanding. The PPO Shares constitute all of the
issued and outstanding Equity Interests in PPO.
          (b) Power Company. Schedule 3.2(b) of the Companies Disclosure Letter
sets forth for the Power Company: (i) its jurisdiction of formation; (ii) its
authorized Equity Interests; (iii) the number of its issued and outstanding
Equity Interests; and (iv) the Equity Interests that are owned directly by
HCE-Rockfort. The Equity Interests of the Power Company that are owned by
HCE-Rockfort, as set forth on Schedule 3.2(b) of the Companies Disclosure
Letter, are owned free and clear of all Liens, other than Permitted Liens and
other than as set forth in Schedule 3.2(b) of the Companies Disclosure Letter.
All of the issued and outstanding Equity Interests in the Power Company that are
owned directly by HCE-Rockfort have been duly authorized and, to the extent such
concepts are recognized under applicable Law, are validly issued and fully paid.
          (c) No Other Equity Interests. As of the date hereof, HCE-Rockfort
does not own, directly or indirectly, any Equity Interests in any Person other
than PPO and the Power Company. As of the date hereof, HCO-Jamaica does not own,
directly or indirectly, any Equity Interests in any Person other than PPO.
          (d) Agreements with Respect to Shares and Equity Interests of
HCE-Rockfort and the Jamaica Subsidiaries. Except as set forth in
Schedule 3.2(d) of the Companies Disclosure Letter and except as provided for in
the Organizational Documents of HCE-Rockfort or any Jamaica Subsidiary, as
applicable, there are no:
     (i) subscriptions, options, warrants, calls, conversion, exchange, purchase
right or other written contracts, rights, agreements or commitments of any kind
obligating, directly or indirectly, HCE-Rockfort or PPO or, to the Knowledge of
Sellers, the Power Company, as applicable, to issue, transfer, sell or otherwise
dispose of, or cause to be issued, transferred, sold or otherwise disposed of,
any Equity Interests of HCE-

 



--------------------------------------------------------------------------------



 



Rockfort or any Jamaica Subsidiary, as applicable, or any securities convertible
into or exchangeable for any such Equity Interests (other than in connection
with any Permitted Lien); or
     (ii) partnership agreements, voting trusts, proxies or other written
agreements, instruments or understandings to which HCE-Rockfort, PPO or the
Power Company is a party, or by which HCE-Rockfort, PPO or the Power Company is
bound, relating to the voting of any shares of the Equity Interests of
HCE-Rockfort or any Jamaica Subsidiary (other than in connection with any
Permitted Lien), as applicable.
          3.3 Financial Statements; Undisclosed Liabilities.
          (a) Sellers have provided to Purchaser copies of HCE-Rockfort’s
unaudited balance sheet as at December 31, 2006 and the related unaudited
statement of operations for the year then ended (collectively, the “HCE-Rockfort
Financial Statements”). The HCE-Rockfort Financial Statements fairly present in
all material respects the assets and liabilities of HCE-Rockfort as of
December 31, 2006 and the results of HCE-Rockfort’s operations for the period
indicated (except for normal and recurring year-end adjustments and for the
absence of notes). The HCE-Rockfort Financial Statements have been prepared in
conformity with U.S. GAAP. The unaudited balance sheet of HCE-Rockfort as at
December 31, 2006 is hereinafter referred to as the “HCE-Rockfort Balance
Sheet”.
          (b) The unaudited balance sheet of PPO as at December 31, 2006 (the
“PPO Balance Sheet”) and the related unaudited statement of profit and loss
account and statement of cash flows for the year then ended (collectively, the
“PPO Financial Statements”) fairly present in all material respects the assets
and liabilities of PPO as of December 31, 2006 and the income, expenses and cash
flows of PPO for the period indicated (except for normal and recurring year-end
adjustments). The PPO Financial Statements have been prepared in conformity with
the International Financial Reporting Standards (“IFRS”) and the requirements of
the Jamaican Companies Act and have been reconciled to U.S. GAAP to the extent
required to prepare the HCE-Rockfort Financial Statements in conformity with
U.S. GAAP.
          (c) The audited balance sheet of the Power Company as at December 31,
2006 (the “Power Company Balance Sheet” and, together with the HCE-Rockfort
Balance Sheet and the PPO Balance Sheet, collectively, the “Balance Sheets”) and
the related audited statement of profit and loss account, statement of changes
in equity and statement of cash flows for the year then ended (collectively, the
“Power Company Financial Statements”) fairly present in all material respects
the assets and liabilities of the Power Company as of December 31, 2006 and the
revenues, expenses, capital and cash flows of the Power Company for the period
indicated. The Power Company Financial Statements have been prepared in
conformity with the IFRS and the requirements of the Jamaican Companies Act and
have been reconciled to U.S. GAAP to the extent required to prepare the
HCE-Rockfort Financial Statements in conformity with U.S. GAAP.
          (d) Neither HCE-Rockfort nor any Jamaica Subsidiary has any
Liabilities, other than (i) Liabilities that will not be applicable to
HCE-Rockfort or any Jamaica Subsidiary after

 



--------------------------------------------------------------------------------



 



Closing, (ii) Liabilities disclosed on Schedule 3.3(d) of the Companies
Disclosure Letter, (iii) Liabilities reserved for or reflected in the Balance
Sheets, (iv) Liabilities incurred in the ordinary course of business since
December 31, 2006 that have not had, or would not reasonably be expected to
have, individually or in the aggregate, a Companies Material Adverse Effect and
(v) such other Liabilities as have not had, or would not reasonably be expected
to have, individually or in the aggregate, a Companies Material Adverse Effect.
          3.4 Absence of Certain Changes or Events. Since December 31, 2006
through the date hereof, except as set forth in Schedule 3.4 of the Companies
Disclosure Letter, other than in connection with the transactions contemplated
by this Agreement, none of HCE-Rockfort, PPO or the Power Company has taken any
of the actions set forth in Sections 5.1(a) through 5.1(k), that, if taken after
the execution and delivery of this Agreement, would require the consent of
Purchaser pursuant to Section 5.1.
          3.5 Tax Matters. Except as set forth in Schedule 3.5 of the Companies
Disclosure Letter:
          (a) HCE-Rockfort and each of PPO and the Power Company has, or, in
each case, a Person acting on its behalf has, (A) filed with the appropriate
Governmental Entity all material Tax Returns required to have been filed by it
and such Tax Returns are accurate and complete in all material respects and
(B) duly paid in full or made provision in accordance with, with respect to
HCE-Rockfort, U.S. GAAP and, with respect to PPO and the Power Company, IFRS for
the payment of all Taxes shown as due or payable on such Tax Returns or that are
otherwise due and payable;
          (b) no written proposed deficiencies, adjustments, written claims for
unpaid Taxes, audits or other administrative proceedings or court proceedings
are, as of the date hereof, pending with regard to any Taxes or Tax Returns of
HCE-Rockfort, PPO or the Power Company and none of HCE-Rockfort or any Jamaica
Subsidiary has been informed in writing of the planned commencement of any such
audits or proceedings;
          (c) none of HCE-Rockfort, PPO or the Power Company has waived any
statute of limitations for the assessment or collection of any material Taxes
which waiver is currently in effect;
          (d) there are no Liens for Taxes on any assets of HCE-Rockfort, PPO or
the Power Company, except Liens relating to (i) Taxes not yet due and payable or
(ii) Taxes which are being contested in good faith and for which adequate
reserves have been established;
          (e) HCE-Rockfort has made available to Purchaser complete and accurate
copies of all of its material income Tax Returns (or, in the case of Tax Returns
filed by a consolidated, combined or unitary group of which HCE-Rockfort is a
member, pro forma Tax Returns) and PPO, and HCE-Rockfort has made available to
Purchaser all material Tax information provided to it by the Power Company, in
each case for the years 2004 and 2005, as filed or subsequently amended; and

 



--------------------------------------------------------------------------------



 



          (f) HCE-Rockfort is a member of the CMS Energy Corporation affiliated
group filing a consolidated United States federal income Tax Return but has no
liability for the Taxes of any other Person under Treasury Regulations
Section 1.1502-6, as successor, by contract or otherwise.
          3.6 Litigation. Except as set forth in Schedule 3.6 of the Companies
Disclosure Letter, there is no action, claim, suit or other proceeding at law or
in equity pending or, to the Knowledge of Sellers, threatened against
HCE-Rockfort or affecting the assets or properties of HCE-Rockfort that, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Companies Material Adverse Effect. Except as set forth in
Schedule 3.6 of the Companies Disclosure Letter, there is no action, claim, suit
or other proceeding at law or in equity pending or, to the Knowledge of Sellers,
threatened against PPO or affecting the assets or properties of PPO that, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Companies Material Adverse Effect. Except as set forth in
Schedule 3.6 of the Companies Disclosure Letter, there is no action, claim, suit
or other proceeding at law or in equity pending or, to the Knowledge of Sellers,
threatened against the Power Company or affecting the assets or properties of
the Power Company that, if adversely determined, would reasonably be expected to
have, individually or in the aggregate, a Companies Material Adverse Effect.
          3.7 Compliance with Laws.
          (a) Except as set forth in Schedule 3.7(a) of the Companies Disclosure
Letter, HCE-Rockfort and each Jamaica Subsidiary is in compliance with all
applicable Law (including any applicable foreign corrupt practices Law), except
for non-compliance and violations that would not reasonably be expected to have,
individually or in the aggregate, a Companies Material Adverse Effect. Except as
set forth in Schedule 3.7(a) of the Companies Disclosure Letter, neither
HCE-Rockfort nor any Jamaica Subsidiary has received any written notice of or
been charged with any violation of or, to the Knowledge of Sellers, is under
investigation with respect to any violation of, any Law or Governmental Order,
except in each case for violations that would not reasonably be expected to
have, individually or in the aggregate, a Companies Material Adverse Effect.
          (b) This Section 3.7 does not relate to Tax matters, which are instead
the subject of Section 3.5, employee benefits matters, which are instead the
subject of Section 3.8, Companies Permits, which are instead the subject of
Section 3.9, or environmental matters, which are instead the subject of
Section 3.12.
          3.8 Employee Benefits.
          (a) Schedule 3.8(a) of the Companies Disclosure Letter contains a list
of each material written agreement relating to bonus, incentive or deferred
compensation, pension, retirement, profit-sharing, savings, employment,
consulting, compensation, stock purchase, stock option, phantom stock or other
equity-based compensation, severance pay, termination, change-in-control,
retention, salary continuation, vacation, sick leave, disability, death benefit,
group insurance, hospitalization, medical, dental, life, loan, educational
assistance, and other fringe

 



--------------------------------------------------------------------------------



 



benefit plans, programs and arrangements maintained by HCE-Rockfort, PPO and the
Power Company for the benefit of any employee or former employee of
HCE-Rockfort, PPO and the Power Company (collectively, the “Companies Plans”),
respectively.
          (b) With respect to each Companies Plan, Sellers have provided or made
available to Purchaser true and complete copies of the documents, to the extent
applicable, a copy of such Companies Plan (including all amendments thereto) and
if such Companies Plan is funded through a trust or any third party funding
vehicle, a copy of the trust or other funding agreement (including all
amendments thereto) and the most recent financial statements.
          (c) To the Knowledge of Sellers, each Companies Plan has been
administered in all material respects in compliance with its terms and
applicable Law. Except as set forth in Schedule 3.6 of the Companies Disclosure
Letter, there is no pending or, to the Knowledge of Sellers, threatened legal
action, suit or claim relating to the Companies Plans (other than routine claims
for benefits).
          (d) No contributions to any Companies Plan required to be made under
the terms of such Companies Plan or applicable Law have not been made as
required. All material liabilities or expenses of PPO or the Power Company, as
the case may be, in respect of any Companies Plan, as applicable, have been
properly accrued on the most recent financial statements of PPO or the Power
Company, as the case may be, in each case in compliance with IFRS.
          (e) Except as would not reasonably be expected to have, individually
or in the aggregate, a Companies Material Adverse Effect, and except as set
forth in Schedule 3.8(e) of the Companies Disclosure Letter, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (either alone or in combination with
another event) (i) entitle any current or former employee or director of
HCE-Rockfort or any Jamaica Subsidiary to any payment or result in any payment
becoming due, increase the amount of any compensation due, or result in the
acceleration of the time of any payment due to any such person or (ii) increase
any benefits otherwise payable under any Companies Plan or result in the
acceleration of the time of payment or vesting of any benefit under a Companies
Plan.
          (f) Except as set forth in Schedule 3.8(f) of the Companies Disclosure
Letter, no Companies Plan provides material benefits, including without
limitation death or medical benefits (whether or not insured), with respect to
current or former employees of HCE-Rockfort or any Jamaica Subsidiary beyond
their retirement or other termination of service, other than (i) coverage
mandated solely by applicable Law, (ii) deferred compensation benefits accrued
as liabilities on the books of HCE-Rockfort or any Jamaica Subsidiary or
(iii) benefits the costs of which are borne by the current or former employee or
his or her beneficiary.
          3.9 Companies Permits.
          (a) Except as set forth in Schedule 3.9(a) of the Companies Disclosure
Letter, each of HCE-Rockfort, PPO and, to the Knowledge of Sellers, the Power
Company has and is in compliance with all Permits that are necessary for it to
conduct its operations in the manner in which they are presently conducted,
other than any such Permits the failure of which to have or to be in compliance
with would not reasonably be expected to have, individually or in the

 



--------------------------------------------------------------------------------



 



aggregate, a Companies Material Adverse Effect (collectively, “Companies
Permits”). Except as set forth in Schedule 3.9(a) of the Companies Disclosure
Letter, each Companies Permit held by HCE-Rockfort, PPO and, to the Knowledge of
Sellers, the Power Company is in full force and effect other than any failure to
be in full force and effect that would not reasonably be expected to have,
individually or in the aggregate, a Companies Material Adverse Effect.
          (b) This Section 3.9 does not relate to environmental matters, which
are instead the subject of Section 3.12.
          3.10 Leased Real Property.
          (a) Schedule 3.10(a) of the Companies Disclosure Letter lists all
material real property leases to which HCE-Rockfort or any Jamaica Subsidiary is
a party (the “Leased Real Property”). Except as set forth on Schedule 3.10(a),
neither HCE-Rockfort nor any Jamaica Subsidiary (i) now owns, controls or
possesses any tangible real property, or interest therein, and (ii) has ever
owned, controlled or possessed any tangible real property, except, in each case,
the Leased Real Property.
          (b) Except as would not reasonably be expected to have, individually
or in the aggregate, a Companies Material Adverse Effect, HCE-Rockfort and each
Jamaica Subsidiary has a valid leasehold interest in (or has analogous property
rights under applicable Law) all Leased Real Property used by it.
          (c) Neither HCE-Rockfort nor any Jamaica Subsidiary has received
written notice of a proceeding in eminent domain or other similar proceedings
affecting any of the Leased Real Property that would reasonably be expected to
have, individually or in the aggregate, a Companies Material Adverse Effect.
          3.11 Contracts.
          (a) Set forth in Schedule 3.11(a) of the Companies Disclosure Letter
is, as of the date hereof, a list of the following written agreements and
contracts to which HCE-Rockfort or any Jamaica Subsidiary is a party or by which
any of their respective properties or assets are bound, other than any insurance
policies covering HCE-Rockfort, any Jamaica Subsidiary or any of their
respective assets (the written agreements and contracts set forth in
Schedule 3.11(a) of the Companies Disclosure Letter are referred to herein as
the “Companies Material Contracts” and, as used in this Section 3.11,
“Contracting Party” shall refer to HCE-Rockfort or Jamaica Subsidiary, as
applicable, party to such Companies Material Contract):
     (i) all Operating Contracts providing for the payment by or to the
Contracting Party in excess of US$100,000 per year, other than (x) any
agreements with HCE-Rockfort or any Jamaica Subsidiary to document certain
intercompany loans or (y) any agreements between HCE-Rockfort and any Jamaica
Subsidiary for the provision of services and/or payment of costs, which are
terminable by either party thereto upon not more than sixty (60) days’ notice;

 



--------------------------------------------------------------------------------



 



     (ii) all contracts or agreements (other than Operating Contracts) requiring
a future capital expenditure by the Contracting Party in excess of US$100,000 in
any twelve-month period;
     (iii) all contracts or agreements under which the Contracting Party is
obligated to sell real or personal property having a value in excess of
US$100,000 other than in the ordinary course of business;
     (iv) all contracts or agreements under which the Contracting Party
(1) created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) indebtedness, (2) granted a Lien on its assets, whether tangible or
intangible, to secure such indebtedness or (3) extended credit or advanced funds
to any Person, in each case, in excess of US$100,000;
     (v) all executory contracts for the purchase or sale of any business,
corporation, partnership, joint venture, association or other business
organization or any division, assets, operating unit or product line thereof
which have a purchase or sale price in excess of US$100,000;
     (vi) all contracts or agreements establishing any joint venture;
     (vii) all contracts or agreements that grant a right of first refusal or
similar right with respect to (A) any assets of the Contracting Party having a
value in excess of US$100,000 or (B) any direct or indirect economic interest in
the Contracting Party having a value in excess of US$100,000;
     (viii) any contract or agreement providing for the use of material
Intellectual Property (as such term is defined in Section 3.14) which has an
annual license payment or fee in excess of US$100,000;
     (ix) any contract or agreement (other than employment contracts involving
payments in any given year in excess of $50,000 or Companies Plans) with any
current officer or director of HCE-Rockfort or a Jamaica Subsidiary; and
     (x) any other contract or agreement not covered in clauses (i) through
(ix) above that involves payment by or to the Contracting Party of more than
US$100,000 annually or US$500,000 in the aggregate under such contract or
agreement, other than those that can be terminated without penalty in excess of
US$100,000 to the Contracting Party upon not more than sixty (60) days’ notice.
          (b) Except as set forth in Schedule 3.11(b)(i) of the Companies
Disclosure Letter, Sellers have made available to Purchaser complete and correct
copies of all Companies Material Contracts. Except as set forth in
Schedule 3.11(b)(ii) of the Companies Disclosure Letter, each Companies Material
Contract is (i) in full force and effect and (ii) the valid and binding
obligation of HCE-Rockfort, PPO or the Power Company party thereto and, to the
Knowledge of Sellers, of each other party thereto, in each case (x) except as
limited by Laws affecting the enforcement of creditors’ rights generally or by
general equitable principles and (y) with such

 



--------------------------------------------------------------------------------



 



exceptions as would not reasonably be expected to have, individually or in the
aggregate, a Companies Material Adverse Effect. Except as set forth in
Schedule 3.11(b)(ii) of the Companies Disclosure Letter, none of HCE-Rockfort,
PPO or, to the Knowledge of Sellers, the Power Company is in breach or default
under any Companies Material Contract, which breach or default has not been
waived, and, to the Knowledge of Sellers, no other party to any Companies
Material Contract is in breach or default, except in each case, for any breach
or default that would not reasonably be expected to have, individually or in the
aggregate, a Companies Material Adverse Effect.
          3.12 Environmental Matters. Except as set forth in Schedule 3.12 of
the Companies Disclosure Letter, or as would not reasonably be expected to have,
individually or in the aggregate, a Companies Material Adverse Effect:
          (a) each of HCE-Rockfort, PPO and the Power Company are in compliance
in all material respects with all applicable Environmental Laws, including
having and complying with the terms and conditions of all material Permits
required pursuant to applicable Environmental Laws;
          (b) none of HCE-Rockfort, PPO or the Power Company (i) has received
from any Governmental Entity any written notice of violation of, alleged
violation of, non-compliance with, or Liability or potential Liability pursuant
to, any Environmental Law, other than notices with respect to matters that have
been resolved and for which HCE-Rockfort, PPO or the Power Company has no
further obligations outstanding or (ii) is subject to any outstanding
Governmental Order, “consent order” or other written agreement with regard to
any violation, noncompliance or Liability under any Environmental Law;
          (c) no judicial proceeding or governmental or administrative action is
pending under any applicable Environmental Law pursuant to which HCE-Rockfort,
PPO or the Power Company has been a party; and
          (d) none of HCE-Rockfort, PPO or the Power Company has received any
written notice, claim or demand from any Person, including any Governmental
Entity, seeking costs of response, damages or requiring remedial action relating
to (i) any Release of Hazardous Substances at, on or beneath HCE-Rockfort’s or
any Jamaica Subsidiary’s current facilities or (ii) a Release of Hazardous
Substances at any third party property to which Hazardous Substances generated
by HCE-Rockfort or any Jamaica Subsidiary were sent for treatment or disposal.
     Notwithstanding any of the representations and warranties contained
elsewhere in this Agreement, all environmental matters shall be governed
exclusively by this Section 3.12.
          3.13 Labor Matters.
          (a) Schedule 3.13(a) of the Companies Disclosure Letter contains a
list of all collective bargaining agreements to which HCE-Rockfort, PPO or the
Power Company is bound.

 



--------------------------------------------------------------------------------



 



          (b) Except as set forth on Schedule 3.13(b) of the Companies
Disclosure Letter, no employees of HCE-Rockfort, PPO or the Power Company are
represented by any labor organization with respect to their employment with
HCE-Rockfort, PPO or the Power Company, as applicable.
          (c) Since January 1, 2006, there have been no material labor strikes
or lockouts against or affecting HCE-Rockfort, PPO or the Power Company.
          3.14 Intellectual Property. Except as would not reasonably be expected
to have a Companies Material Adverse Effect, (a) each of HCE-Rockfort, PPO and
the Power Company own, or has the right to use, all patents, patent rights
(including patent applications and licenses), know-how, trade secrets,
trademarks (including trademark applications), trademark rights, trade names,
trade name rights, service marks, service mark rights, copyrights and other
proprietary intellectual property rights (collectively, “Intellectual Property”)
used in and necessary for the conduct of the businesses of HCE-Rockfort, PPO or
the Power Company as currently conducted, (b) the use of the Intellectual
Property used in the businesses of HCE-Rockfort, PPO and the Power Company as
currently conducted does not infringe or otherwise violate the Intellectual
Property rights of any third party, (c) to the Knowledge of Sellers, no third
party is challenging, infringing or otherwise violating any right of
HCE-Rockfort, PPO and the Power Company in any Intellectual Property necessary
for the conduct of the businesses of HCE-Rockfort, PPO or the Power Company as
currently conducted, and (d) none of HCE-Rockfort, PPO or the Power Company has
received any written notice of any pending claim that Intellectual Property used
in and necessary for the conduct of the businesses of HCE-Rockfort, PPO or the
Power Company as currently conducted infringes or otherwise violates the
Intellectual Property rights of any third party.
          3.15 Affiliate Contracts. Schedule 3.15 of the Companies Disclosure
Letter contains a true and complete list of each material written agreement or
contract as of the date hereof between (i) HCE-Rockfort, PPO or the Power
Company, on the one hand, and (ii) any Seller or any Affiliate thereof (other
than HCE-Rockfort or any Jamaica Subsidiary), on the other hand (collectively,
the “Affiliate Contracts”).
          3.16 Insurance. Set forth on Schedule 3.16 of the Companies Disclosure
Letter is a list of all material policies of insurance under which
HCE-Rockfort’s, PPO’s or the Power Company’s assets or business activities are
covered, including for each such policy the type of policy, the name of the
insured, the term of the policy, a description of the limits of such policy, the
basis of coverage and the deductibles.
          3.17 Brokers and Finders. None of HCE-Rockfort, PPO or the Power
Company has entered into any written agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other firm or Person to
any broker’s or finder’s fee or any other commission or similar fee payable by
HCE-Rockfort or any Jamaica Subsidiary in connection with any of the
transactions contemplated by this Agreement, except J.P. Morgan Securities Inc.,
whose fees and expenses are governed by Section 5.7.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Except as set forth in the Purchaser Disclosure Letter attached hereto as
Exhibit C (the “Purchaser Disclosure Letter”), Purchaser represents and warrants
to Sellers as follows in this Article IV:
          4.1 Organization and Qualification. Parent is an exempted company,
duly incorporated with limited liability, validly existing and in good standing
under the laws of the Cayman Islands. Purchaser is an exempted company, duly
incorporated with limited liability, validly existing and in good standing under
the laws of the Cayman Islands. Each of Parent and Purchaser has full corporate
power and authority to own, lease and operate its respective assets and
properties and to conduct its respective business as presently conducted. Each
of Parent and Purchaser is duly qualified to do business and in good standing as
a foreign corporation in all jurisdictions in which such qualification is
necessary under applicable Law as a result of the conduct of its respective
business or the ownership of its respective properties, except for those
jurisdictions where failure to be so qualified or in good standing would not
reasonably be expected to have, individually or in the aggregate, a Purchaser
Material Adverse Effect.
          4.2 Authority; Non-Contravention; Statutory Approvals.
          (a) Authority. Each of Parent and Purchaser has full corporate power
and authority to enter into this Agreement and, subject to receipt of the
Purchaser Required Statutory Approvals, to consummate the transactions
contemplated hereby. The execution, delivery and performance by each of Parent
and Purchaser of this Agreement and the consummation by each of Parent and
Purchaser of the transactions contemplated hereby have been duly and validly
authorized by all requisite corporate action on the part of each of Parent and
Purchaser, and no other corporate proceedings or approvals on the part of each
of Parent and Purchaser are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each of Parent and Purchaser and, assuming the due
authorization, execution and delivery hereof by each other Party, constitutes
the legal, valid and binding obligation of each of Parent and Purchaser,
enforceable against each of Parent and Purchaser in accordance with its terms,
except as limited by applicable Law affecting the enforcement of creditors’
rights generally or by general equitable principles.
          (b) Non-Contravention. Except as set forth on Schedule 4.2(b) of the
Purchaser Disclosure Letter, the execution and delivery of this Agreement by
each of Parent and Purchaser do not, and the consummation of the transactions
contemplated hereby will not, result in any Violation or result in the creation
of any Lien upon any of the respective properties or assets of Parent or
Purchaser pursuant to any provision of (i) the Organizational Documents of
Parent or Purchaser; (ii) any lease, mortgage, indenture, note, bond, deed of
trust, or other written instrument or agreement of any kind to which Parent or
Purchaser is a party or by which Parent or Purchaser may be bound, subject to
obtaining the third-party Consents set forth in Schedule 4.2(b) of the Purchaser
Disclosure Letter (the “Purchaser Required Consents”); or (iii) any Law, Permit
or governmental order applicable to Parent or Purchaser, subject to obtaining
the Purchaser Required Statutory Approvals (as such term is defined in
Section 4.2(c)); other than in

 



--------------------------------------------------------------------------------



 



the case of clauses (i), (ii) and (iii) for any such Violation or Lien that
would not reasonably be expected to have, individually or in the aggregate, a
Purchaser Material Adverse Effect.
          (c) Statutory Approvals. Except for the filings or approvals (i) set
forth in Schedule 4.2(c) of the Purchaser Disclosure Letter (the “Purchaser
Required Statutory Approvals”) and (ii) as may be required due to the regulatory
or corporate status of Seller or any of HCE-Rockfort or the Jamaica
Subsidiaries, no Consent of any Governmental Entity is required to be made or
obtained by Parent or Purchaser in connection with the execution and delivery of
this Agreement or the consummation by Parent or Purchaser of the transactions
contemplated hereby, except those which the failure to make or obtain would not
reasonably be expected to have, individually or in the aggregate, a Purchaser
Material Adverse Effect.
          4.3 Financing. Parent has and will have, and Purchaser has or will
have, at the Closing, available cash and/or credit capacity, either in its
accounts, through binding and enforceable credit arrangements or borrowing
facilities or otherwise, (i) to pay the Purchase Price, (ii) to pay all fees and
expenses required to be paid by Purchaser in connection with the transactions
contemplated by this Agreement, pursuant to Section 5.7 or otherwise, and
(iii) to perform all of its other obligations hereunder.
          4.4 Litigation. Except as set forth in Schedule 4.4 of the Purchaser
Disclosure Letter, there is no action, claim, suit or proceeding at law or in
equity pending or, to the Knowledge of Purchaser, threatened against any of
Parent or Purchaser or any of its respective Subsidiaries or affecting any of
their respective assets or properties that, if adversely determined, would
reasonably be expected to have, individually or in the aggregate, a Purchaser
Material Adverse Effect. There are no Governmental Orders of or by any
Governmental Entity applicable to Parent or Purchaser or any of their respective
Subsidiaries except for such that would not reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect.
          4.5 Investment Intention; Sufficient Investment Experience;
Independent Investigation. Purchaser has such knowledge and experience in
financial and business matters that it is capable of evaluating HCE-Rockfort and
the Jamaica Subsidiaries and the merits and risks of an investment in the
Shares. Purchaser has been given adequate opportunity to examine all documents
provided by, conduct due diligence and ask questions of, and to receive answers
from, Sellers, HCE-Rockfort and their respective representatives concerning
HCE-Rockfort and the Jamaica Subsidiaries and Purchaser’s investment in the
Shares. Purchaser acknowledges and affirms that it has completed its own
independent investigation, analysis and evaluation of HCE-Rockfort and the
Jamaica Subsidiaries, that it has made all such reviews and inspections of the
business, assets, results of operations and condition (financial or otherwise)
of HCE-Rockfort and the Jamaica Subsidiaries as it has deemed necessary or
appropriate, and that in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby it has relied on its own
independent investigation, analysis, and evaluation of HCE-Rockfort and the
Jamaica Subsidiaries and Sellers’ representations and warranties set forth in
Articles II and III.
          4.6 Brokers and Finders. Neither Parent nor Purchaser has entered into
any written agreement or arrangement entitling any agent, broker, investment
banker, financial advisor or

 



--------------------------------------------------------------------------------



 



other firm or Person to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement.
          4.7 Qualified for Permits. Each of Parent and Purchaser is qualified
to obtain any Permits necessary for the operation by Purchaser of HCE-Rockfort
and the Jamaica Subsidiaries as of the Closing in the same manner as
HCE-Rockfort and the Jamaica Subsidiaries are currently operated.
          4.8 No Knowledge of Sellers Breach. Except as set forth in the Sellers
Disclosure Letter and the Companies Disclosure Letter, none of Parent, Purchaser
nor any of their respective Affiliates has Knowledge of any breach or
inaccuracy, or of any facts or circumstances which may constitute or give rise
to a breach or inaccuracy, of any representation or warranty of Sellers set
forth in Articles II or III.
ARTICLE V
COVENANTS
          5.1 Conduct of Business. After the date hereof and prior to the
Closing or earlier termination of this Agreement, (i) Sellers shall, and HCE
shall cause HCE-Rockfort to, cause PPO, and (ii) with respect to the Power
Company, HCE shall cause HCE-Rockfort to exercise the voting, governance and
contractual powers available to it to cause, to the extent possible, the Power
Company, to conduct its respective business in the ordinary and usual course in
substantially the same manner as heretofore conducted. After the date hereof and
prior to the Closing or earlier termination of this Agreement, except as set
forth in Schedule 5.1 and except (1) as contemplated in or permitted by this
Agreement, (2) as may be required to comply with any Companies Material Contract
(including any Financing Facility), (3) as required by applicable Law, (4) in
the ordinary and usual course of business, (5) to the extent prohibited by a
Financing Facility or (6) to the extent Purchaser shall otherwise consent, which
decision regarding consent shall be made promptly and which consent shall not be
unreasonably withheld, conditioned or delayed, (x) Sellers shall, and HCE shall
cause HCE-Rockfort to, cause PPO not to, and (y) with respect to the Power
Company, HCE shall cause HCE-Rockfort to exercise the voting, governance and
contractual powers available to it to cause, to the extent possible, the Power
Company, not to:
          (a) (i) amend its Organizational Documents other than amendments which
are ministerial in nature or not otherwise material; (ii) split, combine or
reclassify its outstanding Equity Interests; or (iii) repurchase, redeem or
otherwise acquire any shares of its capital stock or any securities convertible
into or exchangeable or exercisable for any shares of its capital stock;
          (b) issue, sell, or dispose of any shares of, or securities
convertible into or exchangeable or exercisable for, or options, warrants,
calls, commitments or rights of any kind to acquire, any shares of its capital
stock, other than any issuance, sale or disposal, solely among HCE-Rockfort
and/or any Jamaica Subsidiary;
          (c) incur any indebtedness in a maximum aggregate principal amount in
excess of US$500,000;

 



--------------------------------------------------------------------------------



 



          (d) make any commitments for or make capital expenditures in excess of
US$500,000 individually or US$1,000,000 in the aggregate;
          (e) make any acquisition of, or investment in, assets or stock of any
other Person or entity in excess of US$500,000 individually or US$1,000,000 in
the aggregate;
          (f) sell, transfer or otherwise dispose of any of its assets in excess
of US$500,000 individually or US$1,000,000 in the aggregate;
          (g) (x) terminate or amend or modify any material term of a Company
Material Contract, (y) enter into a new Company Material Contract or (z) grant
any waiver of any material term under, or give any material consent with respect
to, any Company Material Contract, in each case which Company Material Contracts
involve total consideration throughout the term thereof in excess of US$500,000
individually or US$1,000,000 in the aggregate;
          (h) enter into or amend any material Companies Plan or any collective
bargaining or labor agreement (except, in each case, as may be required by
applicable Law);
          (i) except as otherwise contemplated in Section 3.6, settle any
dispute or claim or compromise or settle any liability in an amount not covered
by insurance or cancel any material indebtedness (individually or in the
aggregate) or waive any claims or rights of substantial value, in each case
having a value in excess of US$1,000,000 in the aggregate;
          (j) declare, pay or set aside for payment any cash or non-cash
dividend or other distribution in respect of any of the Shares or the Equity
Interest of HCE-Rockfort or any Jamaica Subsidiary (other than cash dividends
required by applicable Law); or
          (k) enter into any written agreement or contract to take any of the
actions set forth in subsections (a)-(j) of this Section 5.1.
          5.2 Approvals.
          (a) Each Party shall cooperate and use reasonable efforts to obtain as
promptly as practicable all Consents of any Governmental Entity or any other
Person, including, without limitation, the Sellers Required Consents, the
Companies Required Consents, the Purchaser Required Consents, the Sellers
Required Statutory Approvals, the Companies Required Statutory Approvals and the
Purchaser Required Statutory Approvals, as applicable, required in connection
with, and waivers of any breaches or violations of any written contracts or
agreements, Permits or other documents that may be caused by, the consummation
of the transactions contemplated by this Agreement. In furtherance of the
foregoing, Purchaser shall take all such actions, including, without limitation,
(i) proposing, negotiating, committing to and effecting, by consent decree, hold
separate order, or otherwise, the sale, divestiture or disposition of such
assets or businesses of any of Parent, Purchaser or any of their Subsidiaries
or, after the Closing Date, of any of HCE-Rockfort or any of the Jamaica
Subsidiaries and (ii) otherwise taking or committing to take actions that limit
or would limit any of Parent’s, Purchaser’s or their Subsidiaries’ (including,
after the Closing Date, HCE-Rockfort or any of the Jamaica Subsidiaries as
Subsidiaries of Parent) freedom of action with respect to, or its ability to
retain, one or more of

 



--------------------------------------------------------------------------------



 



their respective businesses, product lines or assets, in each case as may be
required in order to (x) obtain the Sellers Required Statutory Approvals, the
Companies Required Statutory Approvals and the Purchaser Required Statutory
Approvals as soon as reasonably possible or (y) avoid the entry of, or to effect
the dissolution of, any injunction, temporary restraining order, or other order
in any suit or proceeding, which would otherwise have the effect of preventing
or materially delaying the Closing. Purchaser shall (i) respond as promptly as
practicable to any inquiries or requests received from any Governmental Entity
for additional information or documentation and (ii) not enter into any written
agreement with any Governmental Entity that would reasonably be expected to
adversely affect the Parties’ ability to consummate the transactions
contemplated by this Agreement, except with the prior consent of the other
Parties (which shall not be unreasonably withheld or delayed).
          (b) The Parties shall promptly provide the other Parties with copies
of all filings made with, and inform one another of any communications received
from, any Governmental Entity in connection with this Agreement and the
transactions contemplated hereby.
          5.3 Access. After the date hereof and prior to the Closing, Sellers
agree that HCE-Rockfort shall permit, and Sellers shall, and HCE shall cause
HCE-Rockfort to, cause PPO to permit and, with respect to the Power Company, HCE
shall cause HCE-Rockfort to exercise the voting, governance and contractual
powers available to it to cause, to the extent possible, the Power Company to
permit (subject in each case to any contractual, fiduciary or similar obligation
of HCE-Rockfort or any Jamaica Subsidiary), Purchaser and its executive
officers, managers, counsel, accountants and other representatives to have
reasonable access, upon reasonable advance notice, during regular business
hours, to the assets, employees, properties, books and records, businesses and
operations relating to HCE-Rockfort and the Jamaica Subsidiaries as Purchaser
may reasonably request, including cooperating with accounting personnel of
Purchaser seeking to prepare U.S. GAAP financial statements for PPO and the
Power Company; provided, however, that in no event shall Sellers, HCE-Rockfort
or any Jamaica Subsidiary be obligated to provide any access or information
(i) if Sellers determines, in good faith after consultation with counsel, that
providing such access or information may violate applicable Law, cause Sellers,
HCE-Rockfort or any Jamaica Subsidiary to breach a confidentiality obligation to
which it is bound, or jeopardize any recognized privilege available to Sellers,
HCE-Rockfort or any Jamaica Subsidiary; or (ii) to the extent set forth on
Schedule 5.3. Purchaser agrees to indemnify and hold Sellers, HCE-Rockfort and
the Jamaica Subsidiaries harmless from any and all claims and liabilities,
including costs and expenses for loss, injury to or death of any representative
of Purchaser and any loss, damage to or destruction of any property owned by
Sellers, HCE-Rockfort or the Jamaica Subsidiaries or others (including claims or
liabilities for loss of use of any property) resulting directly or indirectly
from the action or inaction of any of the employees, counsel, accountants,
advisors and other representatives of Purchaser during any visit to the business
or property sites of HCE-Rockfort or the Jamaica Subsidiaries prior to the
Closing Date, whether pursuant to this Section 5.3 or otherwise. During any
visit to the business or property sites of HCE-Rockfort or the Jamaica
Subsidiaries, Purchaser shall, and shall cause its employees, counsel,
accountants, advisors and other representatives accessing such properties to,
comply with all applicable Laws and all of HCE-Rockfort’s and the Jamaica
Subsidiaries’ safety and security procedures and conduct itself in a

 



--------------------------------------------------------------------------------



 



manner that could not be reasonably expected to interfere with the operation,
maintenance or repair of the assets of HCE-Rockfort or such Jamaica Subsidiary.
Neither Purchaser nor any of its representatives shall conduct any environmental
testing or sampling on any of the business or property sites of HCE-Rockfort or
the Jamaica Subsidiaries prior to the Closing Date. Each Party shall, and shall
cause its Affiliates and representatives to, hold in strict confidence all
documents and information furnished to it by another Party in connection with
the transactions contemplated by this Agreement in accordance with the
Confidentiality Agreement.
          5.4 Publicity. Except as may be required by applicable Law or by
obligations pursuant to any listing agreement with or rules or regulations of
any national securities exchange, prior to the Closing none of Sellers,
HCE-Rockfort, Purchaser or any of their respective Affiliates shall, without the
express written approval of Sellers, HCE-Rockfort and Purchaser, make any press
release or other public announcements concerning the transactions contemplated
by this Agreement, except as and to the extent that any such Party shall be so
obligated by applicable Law or pursuant to any such listing agreement or rules
or regulations of any national securities exchange, in which case the other
Parties shall be advised and the Parties shall use reasonable efforts to cause a
mutually agreeable release or announcement to be issued; provided, however, that
nothing contained herein shall prohibit a Party from (i) disclosing the
Transactions or the terms of this Agreement to any of its Affiliates, executive
officers, directors, employees, advisors, partners, shareholders, agents,
investors, lenders, rating agencies and attorneys who reasonably need to know
the information contained herein in accordance with the Confidentiality
Agreement, (ii) if required by applicable Law, filing a copy of this Agreement
or a description of the Transactions with any Governmental Entity having
jurisdiction over the Parties or any of its respective activities or
(iii) taking any action permitted by the Confidentiality Agreement.
          5.5 Tax Cooperation. After the Closing Date, each of Sellers and
Purchaser shall (and shall cause their respective Affiliates to):
          (a) provide reasonable assistance in preparing any Tax Returns
required to be filed with respect to HCE-Rockfort, PPO or the Power Company
under applicable Law;
          (b) cooperate fully in preparing for and defending any audits of, or
disputes with taxing authorities regarding, any Tax Returns of HCE-Rockfort or
PPO;
          (c) make available to the others and to any taxing authority as
reasonably requested all information, records and documents relating to Taxes of
HCE-Rockfort and PPO;
          (d) furnish the others with copies of all correspondence received from
any taxing authority in connection with any Tax audit or information request
with respect to HCE-Rockfort or PPO; and
          (e) cooperate and consult with each other, including furnishing the
others with copies of all correspondence received from the applicable
Governmental Entity, in connection with the assessment of any stock transfer
Tax, stamp Tax or other similar Tax imposed with respect to the transactions
contemplated by this Agreement (including, without limitation, in contesting the
assessment thereof).

 



--------------------------------------------------------------------------------



 



          5.6 Employee Matters.
          (a) For a period of twelve (12) months following the Closing Date,
Purchaser shall cause the employees of HCE-Rockfort or any Jamaica Subsidiary
who remain in the employment of Parent, Purchaser, HCE-Rockfort, their
Subsidiaries or their respective successors (the “Continuing Employees”) to
receive compensation and employee benefits that in the aggregate are
substantially no less favorable than the compensation and employee benefits
provided to such employees immediately prior to the Closing. Nothing contained
herein shall be construed as requiring Parent, Purchaser, HCE-Rockfort or any
Jamaica Subsidiary to continue or to cause the continuance of any specific
employee benefit plans or to continue or cause the continuance of the employment
of any specific person.
          (b) With respect to each benefit plan of Parent, Purchaser or any of
its respective Subsidiaries in which a Continuing Employee participates after
the Closing, for purposes of determining eligibility, vesting and amount of
benefits, including severance benefits and paid time off entitlement (but not
for pension benefit accrual purposes), Purchaser shall cause service with
HCE-Rockfort and the Jamaica Subsidiaries (or predecessor employers to the
extent HCE-Rockfort or any Jamaica Subsidiary provided past service credit) to
be treated as service with Parent, Purchaser and their respective Subsidiaries;
provided that such service shall not be recognized to the extent that such
recognition would result in a duplication of benefits or to the extent that such
service was not recognized under an analogous Companies Plan.
          (c) With respect to any welfare benefit plan maintained by any of
Parent, Purchaser or its respective Subsidiaries in which Continuing Employees
are eligible to participate after the Closing, Purchaser shall, and shall cause
HCE-Rockfort and the Jamaica Subsidiaries to, (i) waive all limitations as to
preexisting conditions and exclusions with respect to participation and coverage
requirements applicable to such employees to the extent such conditions and
exclusions were satisfied or did not apply to such employees under the Companies
Plans prior to the Closing and (ii) provide each Continuing Employee with credit
for any co-payments and deductibles paid prior to the Closing in satisfying any
analogous deductible or out of pocket requirements to the extent applicable
under any such plan.
          5.7 Fees and Expenses.
          (a) Except as provided in paragraph (b) below, whether or not the
Closing occurs, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated by this Agreement (including,
without limitation, any fees and expenses of investment bankers, brokers,
finders, counsel, advisors, experts or other agents, in each case, incident to
or in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby (whether payable prior to, at or after the Closing Date))
shall be paid by the Party incurring such expense; provided that all such costs
and expenses incurred by HCE-Rockfort with respect to the transactions
contemplated by this Agreement on or prior to the Closing Date shall be paid by
Sellers.

 



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything to the contrary set forth in this
Agreement, Purchaser, on the one hand, and Sellers, on the other hand, shall
each pay (i) 50% of any Tax (other than capital gains Tax, withholding Tax and
general income Tax, which shall be borne by the Party to which such Tax is
attributable by Law, and other than stock transfer Tax imposed by the GOJ, which
shall be borne exclusively by HCO-Jamaica) imposed with respect to the
transactions contemplated by this Agreement and (ii) any out-of-pocket fees,
costs and expenses incurred in connection with obtaining all Purchaser Required
Statutory Approvals, Companies Required Statutory Approvals and Sellers Required
Statutory Approvals (other than the Parties’ legal fees and expenses which are
the subject of paragraph (a) above).
          5.8 Indemnification of Directors and Officers.
          (a) Indemnification. From and after the Closing Date, Purchaser shall
cause HCE-Rockfort and each Jamaica Subsidiary, to the fullest extent permitted
under applicable Law, to indemnify and hold harmless (and advance funds in
respect of each of the foregoing) each present and former director or officer of
HCE-Rockfort or a Jamaica Subsidiary (each, together with such person’s heirs,
executors or administrators, an “Indemnified Person” and collectively, the
“Indemnified Persons”), against any costs or expenses (including advancing
attorneys’ fees and expenses in advance of the final disposition of any claim,
suit, proceeding or investigation to each Indemnified Person to the fullest
extent permitted by Law), judgments, fines, losses, claims, damages, liabilities
and amounts paid in settlement in connection with any actual or threatened
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative (an “Action”), arising out of, relating to or in
connection with any action or omission by such Indemnified Person in his or her
capacity as a director or officer of HCE-Rockfort or a Jamaica Subsidiary
occurring or alleged to have occurred on or before the Closing Date (including
acts or omissions in connection with such person’s service as an officer,
director or other fiduciary in any entity if such service was at the request or
for the benefit of HCE-Rockfort or any Jamaica Subsidiary). In the event of any
such Action, Purchaser shall cooperate with the Indemnified Person in the
defense of any such Action.
          (b) Survival of Indemnification. To the fullest extent not prohibited
by Law, from and after the Closing Date, all rights to indemnification now
existing in favor of the Indemnified Persons with respect to their activities as
such prior to, on or after the Closing Date, as provided in HCE-Rockfort’s and
each Jamaica Subsidiary’s respective Organizational Documents or indemnification
agreements in effect on the date of such activities or otherwise in effect on
the date hereof, shall survive the Closing and shall continue in full force and
effect for a period of not less than four (4) years from the Closing Date,
provided that, in the event any claim or claims are asserted or made within such
survival period, all such rights to indemnification in respect of any claim or
claims shall continue until final disposition of such claim or claims.
          (c) Successors. If, after the Closing Date, any of Parent or Purchaser
or any of their respective successors or assigns (i) consolidates with or merges
into any other Person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (ii) transfers all or a substantial
portion of its properties and assets to any Person, then, and in either such
case, proper provisions shall be made so that the successors and assigns of
Parent or Purchaser, as the case may be, shall assume the obligations set forth
in this Section 5.8.

 



--------------------------------------------------------------------------------



 



          (d) Benefit. The provisions of this Section 5.8 are intended to be for
the benefit of, and shall be enforceable by, each Indemnified Person, his or her
heirs, executors or administrators and his or her other representatives.
          5.9 Affiliate Contracts. Except as set forth on Schedule 5.9, all
Affiliate Contracts, including any written agreements or understandings (written
or oral) with respect thereto, shall survive the Closing without any further
action on the part of the parties thereto or the Parties.
          5.10 Further Assurances. Each of Sellers and Purchaser agrees that,
from time to time before and after the Closing, they will execute and deliver,
and prior to the Closing, Sellers and, after the Closing, Purchaser shall cause
PPO and, with respect to the Power Company, shall cause HCE-Rockfort to exercise
the voting, governance and contractual powers available to it to cause, to the
extent possible, the Power Company, to execute and deliver, or use reasonable
efforts to cause their other respective Affiliates to execute and deliver such
further instruments, and take, or cause their respective Affiliates to take,
such other action, as may be reasonably necessary to carry out the purposes and
intents of this Agreement. Purchaser and Sellers agree to use reasonable efforts
to refrain from taking any action which could reasonably be expected to
materially delay the consummation of the Transactions.
          5.11 Supplements to Disclosure Letters. Sellers may, from time to time
prior to the Closing by written notice to Purchaser, supplement the Sellers
Disclosure Letter or the Companies Disclosure Letter or add a schedule or
section to the Sellers Disclosure Letter or the Companies Disclosure Letter with
a corresponding reference to be added in this Agreement (such added schedule to
be deemed a supplement hereunder) to disclose any matter which, if occurring
prior to the date hereof, would have been required to be set forth or described
on the Sellers Disclosure Letter or the Companies Disclosure Letter or to
correct any inaccuracy or breach in the representations and warranties made by
Sellers in this Agreement. Subject to this Section 5.11, none of such
supplements to the Sellers Disclosure Letter or the Companies Disclosure Letter
shall be deemed to cure any breach or breaches of the representations and
warranties to which such matters relate with respect to satisfaction of the
conditions set forth in Section 6.2(b) or otherwise affect any other term or
condition contained in this Agreement; provided, however, that unless Purchaser
shall have delivered a Breach Notice contemplated by Section 7.1(e) (to the
extent Purchaser is entitled to deliver such Breach Notice pursuant to the terms
of this Agreement) within ten (10) Business Days of the receipt by Purchaser of
any supplement to the Sellers Disclosure Letter or the Companies Disclosure
Letter pursuant to this Section 5.11, then Purchaser shall have waived any and
all rights to terminate this Agreement, pursuant to Section 7.1(e) or otherwise,
arising out of or relating to the contents of such supplement and the resulting
breach or breaches of the representations and warranties and Purchaser shall be
deemed to have accepted the contents of such supplement for all purposes of this
Agreement; provided, further, that, from and after the Closing, Sellers shall
have no liability pursuant to this Agreement or for any matters arising out of
or relating to any of the matters disclosed on the Sellers Disclosure Letter or
the Companies Disclosure Letter, as supplemented or amended by Sellers, prior to
the Closing.

 



--------------------------------------------------------------------------------



 



          5.12 Change of Name.
          (a) Notwithstanding anything to the contrary contained herein, within
twenty-five (25) Business Days after the Closing Date, Purchaser shall have
caused HCE-Rockfort Diesel, Inc. to be renamed. On or after the Closing Date,
Purchaser and its Affiliates shall not use existing or develop new stationery,
business cards and other similar items that bear the name or mark of
“HCE-Rockfort Diesel, Inc.” or any similar derivation thereof in connection with
the businesses of HCE-Rockfort or any Jamaica Subsidiary.
          (b) The Parties acknowledge that any damage caused to Sellers or any
of its respective Affiliates by reason of the breach by Purchaser or any of its
Affiliates of Section 5.12(a), in each case would cause irreparable harm that
could not be adequately compensated for in monetary damages alone; therefore,
each Party agrees that, in addition to any other remedies, at law or otherwise;
Sellers and any of their respective Affiliates shall be entitled to an
injunction issued by a court of competent jurisdiction restraining and enjoining
any violation by Purchaser or any of its Affiliates of Section 5.12(a), and
Purchaser further agrees that it (x) will stipulate to the fact that Sellers or
any of their respective Affiliates, as applicable, have been irreparably harmed
by such violation and not oppose the granting of such injunctive relief and (y)
waive any requirement that Sellers post any bond or similar requirement in order
for Sellers to obtain the injunctive relief contemplated by this
Section 5.12(b).
          5.13 Resignations of Certain Officers and Directors. Sellers shall
cause the resignations or removals at the Closing Date of the officers and
directors and other persons set forth on Schedule 5.13 from their position as
officer or director, or other management or employment position, of HCE-Rockfort
or the Jamaica Subsidiaries set forth opposite the name of such officer,
director or person on Schedule 5.13.
          5.14 Tax Indemnity. After the Closing, Sellers shall be liable for and
pay, and Sellers shall indemnify and hold harmless Purchaser and its Affiliates
from and against, any and all Damages due to any Taxes for which HCE-Rockfort
may be liable as a result of having been a member of any affiliated group filing
a consolidated United States federal income Tax Return or any non-United States
combined or consolidated Tax Return, under Treasury Regulations
Section 1.1502-6, as successor, by contract or otherwise. Except as set forth in
Schedule 5.14, Sellers shall be liable for and pay, and Sellers shall indemnify
and hold harmless Purchaser and its Affiliates from and against, any and all
Damages due to any Taxes imposed on or with respect to HCE-Rockfort and PPO
attributable to any taxable period ending on or before the Closing Date or the
pre-Closing Date portion of any taxable period that begins prior to and ends
after the Closing Date.
ARTICLE VI
CONDITIONS TO CLOSING
          6.1 Conditions to the Obligations of the Parties. The obligations of
the Parties to effect the Closing shall be subject to the satisfaction or waiver
(to the extent permitted by Law) by Purchaser and Sellers, on or prior to the
Closing Date, of each of the following conditions precedent:

 



--------------------------------------------------------------------------------



 



          (a) Statutory Approvals. The Sellers Required Statutory Approvals and
the Purchaser Required Statutory Approvals set forth on Schedule 6.1(a) of the
Sellers Disclosure Schedules shall have been obtained at or prior to the Closing
Date.
          (b) No Injunction. No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the transactions contemplated hereby and there shall be no order
or injunction of a court of competent jurisdiction in effect precluding or
prohibiting the consummation of the transactions contemplated hereby; provided,
however, that should any such order or injunction be entered into or in effect,
the Parties shall use reasonable efforts to have any order or injunction vacated
or lifted.
          (c) Power Purchase Agreement. The Jamaica Public Service Company
Limited shall not have timely exercised or shall have waived its right of first
refusal under the Power Purchase Agreement in accordance with the terms and
conditions thereof and, in the case of a waiver of such right, on terms
reasonably satisfactory to Sellers and Purchaser; provided, that if such right
is exercised but the GOJ refuses to approve the purchase of HCE-Rockfort’s
interest in the Power Company by the Jamaica Public Service Company Limited,
then such right shall be deemed not to have been timely exercised. Purchaser
shall have complied with all of the terms and conditions under Section 17.3.5 of
the Power Purchase Agreement.
          6.2 Conditions to the Obligations of Purchaser. The obligations of
Purchaser to effect the Closing shall be subject to the satisfaction or waiver
by Purchaser on or prior to the Closing Date of each of the following
conditions:
          (a) Performance of Obligations of Sellers. Each Seller shall have
performed in all material respects its respective agreements and covenants
contained in or contemplated by this Agreement which are required to be
performed by it at or prior to the Closing.
          (b) Representations and Warranties. The representations and warranties
of Sellers set forth in this Agreement shall be true and correct (i) on and as
of the date hereof and (ii) on and as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of the
Closing Date (except for representations and warranties that expressly speak
only as of a specific date or time which need only be true and correct as of
such date or time) except in each of cases (i) and (ii) for such failures of
representations and warranties to be true and correct (without giving effect to
any materiality qualification or standard contained in any such representations
and warranties) that would not reasonably be expected to have, individually or
in the aggregate, a Companies Material Adverse Effect or a Sellers Material
Adverse Effect.
          (c) Officer’s Certificate. Purchaser shall have received a certificate
from an authorized officer of each Seller, dated as of the Closing Date, to the
effect that the conditions set forth in Sections 6.2(a) and 6.2(b) have been
satisfied.
          (d) Closing Deliverables. Purchaser shall have received all documents
and other items required to be delivered by Sellers to Purchaser pursuant to
Section 1.4.

 



--------------------------------------------------------------------------------



 



          (e) Approvals. The board of directors of CMS Energy Corporation shall
have approved the execution and delivery of the Securities Purchase Agreement
dated as of May 31, 2007 by and among CMS International Ventures, L.L.C., CMS
Capital L.L.C., CMS Gas Argentina Company, CMS Enterprises Company, AEI Chile
Holdings Ltd. and Ashmore Energy International.
          6.3 Conditions to the Obligations of Sellers. The obligation of
Sellers to effect the Closing shall be subject to the satisfaction or waiver by
Sellers on or prior to the Closing Date of each of the following conditions:
          (a) Performance of Obligations of Parent and Purchaser. Each of Parent
and Purchaser shall have performed in all material respects its respective
agreements and covenants contained in or contemplated by this Agreement which
are required to be performed by it at or prior to the Closing.
          (b) Representations and Warranties. The representations and warranties
of Purchaser set forth in this Agreement shall be true and correct (i) on and as
of the date hereof and (ii) on and as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of the
Closing Date (except for representations and warranties that expressly speak
only as of a specific date or time which need only be true and correct as of
such date or time) except in each of cases (i) and (ii) for such failures of
representations and warranties to be true and correct (without giving effect to
any materiality qualification or standard contained in any such representations
and warranties) that would not reasonably be expected to have, individually or
in the aggregate, a Purchaser Material Adverse Effect.
          (c) Consents. The Purchaser Required Consents, the failure of which to
obtain would reasonably be expected to have, individually or in the aggregate, a
Purchaser Material Adverse Effect, shall have been obtained. The Sellers
Required Consents, the failure of which to obtain would reasonably be expected
to have, individually or in the aggregate, a Sellers Material Adverse Effect,
shall have been obtained. The Companies Required Consents, the failure of which
to obtain would reasonably be expected to have, individually or in the
aggregate, a Companies Material Adverse Effect or a Purchaser Material Adverse
Effect, shall have been obtained.
          (d) Officer’s Certificate. Sellers shall have received a certificate
from an authorized officer of Purchaser, dated as of the Closing Date, to the
effect that the conditions set forth in Sections 6.3(a) and 6.3(b) have been
satisfied.
          (e) Closing Deliverables. Sellers shall have received all documents
and other items required to be delivered by Purchaser to Sellers pursuant to
Section 1.4.
          (f) Approvals. Sellers shall have received the corporate approvals of
their respective boards of directors for the execution and delivery of this
Agreement and the performance of their respective obligations hereunder.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
TERMINATION
          7.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:
          (a) by the mutual written agreement of Parent, Purchaser and Sellers;
          (b) by Purchaser or Sellers, if (i) a statute, rule, regulation or
executive order shall have been enacted, entered or promulgated prohibiting the
consummation of the transactions contemplated hereby or (ii) an order, decree,
ruling or injunction shall have been entered permanently restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated
hereby, and such order, decree, ruling or injunction shall have become final and
non-appealable and the party seeking to terminate this Agreement pursuant to
this Section 7.1(b)(ii) shall have used reasonable efforts to remove such order,
decree, ruling or injunction;
          (c) by Purchaser, by written notice to Sellers, if the Closing Date
shall not have occurred on or before such date that is one hundred eighty
(180) days following the date hereof (the “Outside Date”); provided, however,
that if, on or prior to the Outside Date, the condition specified in
Section 6.1(a) has not been satisfied and such failure to satisfy such
condition, in Sellers’ reasonable determination, has not been the result of
Purchaser’s failure to comply with its obligations under Section 5.2, then the
Outside Date shall be extended automatically for an additional one hundred
eighty (180) days (the “Extended Outside Date”); provided, further, that the
right to terminate this Agreement under this Section 7.1(c) shall not be
available to Purchaser if its failure to fulfill any obligation under this
Agreement shall have caused or resulted in the failure of the Closing Date to
occur on or before such Extended Outside Date;
          (d) by Sellers, by written notice to Purchaser, if the Closing Date
shall not have occurred on or before such date that is ninety (90) days
following the date hereof (the “Seller Termination Date”); provided, however,
that if on or prior to such date that is ninety (90) days following the date
hereof, the condition specified in Section 6.1(a) has not been satisfied and
such failure to satisfy such condition has not been the result of Purchaser’s
failure to comply with its obligation under Section 5.2, then such date shall be
extended for an additional ninety (90) days; provided, further, that the right
to terminate this Agreement under this Section 7.1(d) shall not be available to
Sellers if it has failed to fulfill any obligation of Sellers under this
Agreement and such failure shall have caused or resulted in the failure of the
Closing Date to occur on or before such date;
          (e) by Purchaser, so long as Purchaser is not then in material breach
of any of its representations, warranties, covenants or agreements hereunder, by
written notice to Sellers, if there shall have been a material breach of any
representation or warranty of Sellers, or a material breach of any covenant or
agreement of Sellers hereunder, which breaches would be reasonably expected to
have, individually or in the aggregate, a Companies Material Adverse Effect, and
such breach shall not have been remedied within thirty (30) days after receipt
by Sellers of notice in writing from Purchaser (a “Breach Notice”), specifying
the nature of such breach and requesting that it be remedied or Purchaser shall
not have received adequate assurance of a cure

 



--------------------------------------------------------------------------------



 



of such breach within such thirty-day period or Sellers shall not have made a
capital contribution to HCE-Rockfort in an amount equal to the expected damages,
as reasonably estimated by the Parties, from such breach, provided that Sellers
shall have no obligation to make any such capital contribution pursuant to this
Section 7.1(e);
          (f) by Sellers, so long as Sellers are not then in material breach of
any of their representations, warranties, covenants or agreements hereunder, by
written notice to Purchaser, if there shall have been a material breach of any
representation or warranty, or a material breach of any covenant or agreement of
Purchaser hereunder, which breaches would reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect, and such
breach shall not have been remedied within thirty (30) days after receipt by
Purchaser of notice in writing from Sellers, specifying the nature of such
breach and requesting that it be remedied or Sellers shall not have received
adequate assurance of a cure of such breach within such thirty-day period; or
          (g) by Purchaser or Sellers, if the board of directors of either
Seller shall have failed, by June 4, 2007, to approve the execution and delivery
of this Agreement by such Seller and the performance of its respective
obligations hereunder.
          7.2 Effect of Termination. No termination of this Agreement pursuant
to Section 7.1 shall be effective until notice thereof is given to the
non-terminating Parties specifying the provision hereof pursuant to which such
termination is made. Subject to Section 1.5, if validly terminated pursuant to
Section 7.1, this Agreement shall, subject to Section 8.1, become wholly void
and of no further force and effect without liability to any Party or to any
Affiliate, or its respective members or shareholders, directors, officers,
employees, agents, advisors or representatives, and following such termination
no Party shall have any liability under this Agreement or relating to the
transactions contemplated by this Agreement to any other Party; provided that no
such termination shall (i) relieve the Parties from liability for fraud or any
willful or intentional breach of any provision of this Agreement prior to such
termination or (ii) relieve Purchaser from any liability for any breach of
Purchaser’s representations or warranties contained in Section 4.3 (whether or
not such breach is fraudulent, willful or intentional). If this Agreement is
terminated as provided in Section 7.1, Purchaser shall redeliver to Sellers and
will cause its agents to redeliver to Sellers all documents, workpapers and
other materials of Sellers, HCE-Rockfort and the Jamaica Subsidiaries relating
to any of them and the transactions contemplated hereby, whether obtained before
or after the execution hereof, and Purchaser shall comply with all of its
obligations under the Confidentiality Agreement.
ARTICLE VIII
LIMITS OF LIABILITY; PARENT GUARANTEE
          8.1 Non-Survival of Representations, Warranties, Covenants and
Agreements.
          (a) Except as expressly provided in Section 8.1(b), none of the
representations, warranties, covenants or agreements of Purchaser or Sellers in
this Agreement shall survive the Closing, and no claim of any sort or on any
basis may be made by any Party in respect of any breach of any such
representation, warranty, covenant or agreement after the Closing, and no

 



--------------------------------------------------------------------------------



 



breach thereof shall confer any right of rescission of this Agreement. Except in
respect of the representations, warranties, covenants and agreements referred to
in Section 8.1(b) that survive the Closing and except as otherwise provided for
in this Agreement, including Sections 8.1(d), 8.1(e) and 8.2, the sole remedy
that a Party may have for a breach of any representation, warranty, covenant or
agreement of Purchaser or Sellers in this Agreement shall be to terminate this
Agreement to the extent provided for under, and in accordance with the terms of,
this Agreement.
          (b) The representations, warranties, covenants or agreements of
Purchaser and Sellers in this Agreement shall survive as follows:
     (i) the representations and warranties of Sellers contained in Sections 2.2
(Title to Shares) and 2.3(a) (Authority) shall survive indefinitely;
     (ii) the representations and warranties of Sellers contained in Sections
3.1(a) (Organization and Qualification) and 3.2(a) (HCE-Rockfort and PPO) shall
survive until the date that is the second anniversary of the Closing Date;
     (iii) the representations and warranties of Sellers contained in Sections
3.3 (Financial Statements; Undisclosed Liabilities), 3.5 (Tax Matters) and 3.11
(Contracts) shall survive until the date that is twelve (12) months following
the Closing Date;
     (iv) the representations and warranties of Purchaser contained in Sections
4.2(a) (Authority) and 4.8 (No Knowledge of Sellers Breach) shall survive until
the date that is the second anniversary of the Closing Date;
     (v) the covenants and agreements of Purchaser and Sellers contained in
Sections 5.5 (Tax Cooperation), 5.6 (Employee Matters) and 5.8 (Indemnification
of Directors and Officers) shall survive in accordance with their terms;
     (vi) the covenants and agreements of the Parties contained in Sections 5.3
(Access), 5.7 (Fees and Expenses), 5.10 (Further Assurances), 5.12 (Change of
Name), 7.2 (Effect of Termination) and 8.1 (Non-Survival of Representations,
Warranties, Covenants and Agreements) and Article X (General Provisions) shall
survive indefinitely; and
     (vii) the covenants and agreements of Parent contained in Section 8.2
(Parent Guarantee) shall survive until the date that is twelve (12) months
following the Closing Date.
No claim or cause of action arising out of the inaccuracy or breach of any
representation, warranty, covenant or agreement of Sellers or Purchaser may be
made following the termination of the applicable survival period referred to in
this Section 8.1(b). The Parties intend to shorten the statutory limitations and
agree that, after the Closing Date, with respect to Sellers and Purchaser, any
claim or cause of action against any of the Parties, or any of their respective
directors, officers, employees, Affiliates, successors, permitted

 



--------------------------------------------------------------------------------



 



assigns, advisors, agents, or representatives based upon, directly or
indirectly, any of the representations, warranties, covenants or agreements
contained in this Agreement, or any other written agreement, document or
instrument to be executed and delivered in connection with this Agreement, may
be brought only as expressly provided in this Article VIII.
          (c) The liability of any Party in respect of which a notice of claim
is given under this Agreement shall (if such claim has not been previously
satisfied, settled or withdrawn) be absolutely determined and any claim made
therein be deemed to have been withdrawn (and no new claim may be made in
respect of the facts, event, matter or circumstance giving rise to such
withdrawn claim) unless an Action in respect of such claim in accordance with
the terms contained herein shall have been commenced within six (6) months of
the date of service of such notice (or such other period as may be agreed by the
relevant Parties) and for this purpose Actions shall not be deemed to have
commenced unless they shall have been properly issued and validly served upon
the relevant Party.
          (d) No Party shall be entitled to recover damages for any breach of
any representation or warranty contained in this Agreement (excluding claims
arising from fraud, or claims arising from or related to a breach of any
representation or warranty under Section 2.2, 2.3(a) or 4.2(a)), unless such
damages exceed one percent (1%) of the Purchase Price (the “Deductible”).
          (e) A Party shall be entitled to recover damages in excess of the
Deductible for any breach of any representation or warranty contained in this
Agreement (excluding claims arising from fraud, or claims arising from or
related to a breach of any representation or warranty under Section 2.2, 2.3(a)
or 4.2(a), for which damages may be recovered in an amount not in excess of the
Purchase Price), but only in an amount not in excess of fifteen percent (15%) of
the Purchase Price.
          8.2 Parent Guarantee.
          (a) For value received, Parent hereby fully, unconditionally and
irrevocably guarantees to Sellers (the “Parent Guarantee”) (x) the prompt and
punctual payment of any amount Purchaser is required to pay under this
Agreement, when and as the same shall become due and payable, subject as to such
payment obligations to the terms and conditions of this Agreement, including,
without limitation, the payment of the Purchase Price as provided by Article I,
and (y) the prompt and full performance when due by Purchaser of its obligations
under this Agreement. Parent’s guarantee obligations include the principal,
interest, fines, fees, costs and other amounts that may be due and payable by
Purchaser under this Agreement.
          (b) The Parent Guarantee is a first demand guarantee and shall
constitute an autonomous and independent obligation of Parent not being
ancillary to the obligations of Purchaser under this Agreement. Parent hereby
agrees to cause any such payment or performance to be made as if such payment or
payment were made by Purchaser.
          (c) Parent hereby waives diligence, presentment, demand of payment,
filing of claims with a court in the event of a merger or bankruptcy of
Purchaser, any right to require a proceeding first against Purchaser, protest or
notice with respect to any amount payable by Purchaser under this Agreement and
all demands whatsoever, and covenants that the Parent

 



--------------------------------------------------------------------------------



 



Guarantee will not be discharged except by (i) termination of this Agreement
according to its terms, (ii) payment in full of all amounts due and payable
under this Agreement or (iii) performance in full of all obligations due under
this Agreement.
          (d) The applicability of the Parent Guarantee shall not be affected or
impaired by any of the following: (i) any extension of time, forbearance or
concession given to Purchaser; (ii) any assertion of, or failure to assert, or
delay in asserting, any right, power or remedy against Purchaser; (iii) any
amendment of the provisions of this Agreement; (iv) any failure of Purchaser to
comply with any requirement of any Law; (v) the dissolution, liquidation,
reorganization or any other alteration of the legal structure of Purchaser;
(vi) any invalidity or unenforceability of any provision of this Agreement; or
(vii) any other circumstance (other than complete payment by Purchaser or
Parent) which might otherwise constitute a legal or equitable discharge or
defense of a surety or a guarantor.
          (e) Parent shall be subrogated to all rights of Purchaser against
Sellers based on and to the extent of any amounts paid to Sellers by Parent
pursuant to the provisions of the Parent Guarantee.
ARTICLE IX
DEFINITIONS AND INTERPRETATION
          9.1 Defined Terms. The following terms are defined in the
corresponding Sections of this Agreement:

          Defined Term   Section Reference  
Accounting Firm
  Section 1.6(d)
Action
  Section 5.8(a)
Affiliate Contracts
  Section 3.15
Agreement
  Preamble
Arbitration Expenses
  Section 10.9
Balance Sheets
  Section 3.3(d)
Breach Notice
  Section 7.1(e)
Closing
  Section 1.3
Closing Date
  Section 1.3

 



--------------------------------------------------------------------------------



 



          Defined Term   Section Reference  
Closing Purchase Price
  Section 1.4(c)
Companies Disclosure Letter
  Article III
Companies Material Contracts
  Section 3.11(a)
Companies Permits
  Section 3.9(a)
Companies Plans
  Section 3.8(a)
Companies Required Consents
  Section 3.1(b)
Companies Required Statutory Approvals
  Section 3.1(c)
Continuing Employees
  Section 5.6(a)
Contracting Party
  Section 3.11(a)
Deductible
  Section 8.1(d)
Dispute
  Section 10.9
Extended Outside Date
  Section 7.1(c)
Final PP Adjustment Amount
  Section 1.6(d)
HCE
  Preamble
HCE-Rockfort
  Recitals
HCE-Rockfort Balance Sheet
  Section 3.3(a)
HCE-Rockfort Financial Statements
  Section 3.3(a)
HCE-Rockfort PPO Share
  Recitals
HCE-Rockfort Shares
  Recitals
HCE-Rockfort Transaction
  Section 1.1
HCO-Jamaica
  Preamble

 



--------------------------------------------------------------------------------



 



          Defined Term   Section Reference  
HCO-Jamaica PPO Share
  Recitals
ICC
  Section 10.9
IFRS
  Section 3.3(b)
Indemnified Person
  Section 5.8(a)
Indemnified Persons
  Section 5.8(a)
Intellectual Property
  Section 3.14
Jamaica Subsidiaries
  Recitals
Jamaica Subsidiary
  Recitals
Leased Real Property
  Section 3.10(a)
Objection Notice
  Section 1.6(c)
Outside Date
  Section 7.1(c)
Panel
  Section 10.9
Parent
  Preamble
Parent Guarantee
  Section 8.2
Parties
  Preamble
Party
  Preamble
Post-Closing PP Adjustment Amount
  Section 1.6(b)
Post-Closing PP Adjustment Notice
  Section 1.6(b)
Power Company
  Recitals
Power Company Balance Sheet
  Section 3.3(c)
Power Company Financial Statements
  Section 3.3(c)

 



--------------------------------------------------------------------------------



 



          Defined Term   Section Reference  
PP Adjustment Amount
  Section 1.6(a)
PPO
  Recitals
PPO Balance Sheet
  Section 3.3(b)
PPO Financial Statements
  Section 3.3(b)
PPO Shares
  Recitals
PPO Transaction
  Section 1.1
Purchase Agreement Fee
  Section 1.5
Purchase Price
  Section 1.2
Purchaser
  Preamble
Purchaser Disclosure Letter
  Article IV
Purchaser Required Consents
  Section 4.2(b)
Purchaser Required Statutory Approvals
  Section 4.2(c)
Rules
  Section 10.9
Seller
  Preamble
Sellers
  Preamble
Sellers Disclosure Letter
  Article II
Sellers Required Consents
  Section 2.3(b)
Sellers Required Statutory Approvals
  Section 2.3(c)
Seller Termination Date
  Section 7.1(d)
Shares
  Recitals
Transactions
  Section 1.1
Violation
  Section 2.3(b)

 



--------------------------------------------------------------------------------



 



          9.2 Definitions. Except as otherwise expressly provided in this
Agreement, or unless the context otherwise requires, whenever used in this
Agreement, the following terms will have the meanings indicated below:
     “Affiliate” means, with respect to any Person or group of Persons, a Person
that directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person or group of Persons.
“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities or other Equity Interests, by contract or credit
arrangement, as trustee or executor, or otherwise. Solely for the purpose of the
preceding sentence, a company is “directly controlled” by another company or
companies holding shares carrying the majority of votes exercisable at a general
meeting (or its equivalent) of the first mentioned company; and a particular
company is “indirectly controlled” by a company or companies (hereinafter called
the “parent company or companies”) if a series of companies can be specified,
beginning with the parent company or companies and ending with the particular
company, so related that each company of the series except the parent company or
companies is directly controlled by one or more of the preceding companies in
the series.
     “Business Day” means a day other than a Saturday, a Sunday or any other day
on which banks are not required to be open or are authorized to close in New
York, New York.
     “Companies Material Adverse Effect” means any material adverse effect on
the business, properties, financial condition or results of operations of
HCE-Rockfort, PPO and the Power Company taken as a whole; provided, however,
that the term “Companies Material Adverse Effect” shall not include effects that
result from or are consequences of (i) changes in financial, securities or
currency markets, changes in prevailing interest rates or foreign exchange
rates, changes in general economic conditions, changes in electricity, gas or
other fuel supply and transmission and transportation markets, including changes
to market prices for electricity, steam, natural gas or other commodities, or
effects of weather or meteorological events, (ii) changes in Law, rule or
regulation of any Governmental Entity or changes in regulatory conditions in
Jamaica or any state or municipality in which HCE-Rockfort, PPO or the Power
Company operates, in each case, other than to the extent such conditions
disproportionately adversely affect HCE-Rockfort, PPO and the Power Company
taken as a whole, (iii) events or changes that are consequences of hostility,
terrorist activity, acts of war or acts of public enemies, (iv) changes in
accounting standards, principles or interpretations, (v) the negotiation,
announcement, execution, delivery, consummation or pendency of this Agreement or
the transactions contemplated by this Agreement or any action by Seller or its
Affiliates contemplated by or required by this Agreement, or (vi) actions taken
or not taken solely at the request of Purchaser.

 



--------------------------------------------------------------------------------



 



     “Confidentiality Agreement” means the Confidentiality Agreement, dated
February 22, 2007, between AEI Global Services Ltd., an Affiliate of Parent, and
J.P. Morgan Securities Inc., on behalf of an Affiliate of HCE.
     “Consent” means any consent, approval, authorization, order, filing,
registration or qualification of, by or with any Person.
     “Damages” means Liabilities, demands, claims, suits, actions, or causes of
action, losses, costs, expenses, damages and judgments, whether or not resulting
from third party claims (including reasonable fees and expenses of attorneys and
accountants).
     “Environmental Law” means any Jamaican federal, state, or local Law
relating to (a) the treatment, disposal, emission, discharge, Release or
threatened Release of Hazardous Substances or (b) the preservation and
protection of the environment (including natural resources, air and surface or
subsurface land or waters).
     “Equity Interests” means shares of capital stock or other equity interests
of any Person, as the case may be.
     “Financing Facility” means an obligation of HCE-Rockfort or any Jamaica
Subsidiary for borrowed money.
     “GOJ” means the Government of Jamaica.
     “GOJ Agreement with Initial Members” means the Agreement with Initial
Members dated October 10, 1994 among the GOJ, HCE-Rockfort, IEP Jamaica
Investments I, L.L.C. and USEC-Precursor, Inc., as amended, restated or
supplemented from time to time.
     “Governmental Entity” means any federal, state, municipal or local
governmental or quasi-governmental or regulatory authority, agency, court,
commission or other similar entity in the United States or any non-U.S.
jurisdiction, including, without limitation, the GOJ.
     “Governmental Order” means any order, decree, ruling, injunction, judgment
or similar act of or by any Governmental Entity.
     “Hazardous Substance” means (a) any material, substance or waste (whether
liquid, gaseous or solid) that (i) requires removal, remediation or reporting
under any Environmental Law, or is listed, classified or regulated as a
“hazardous waste” or “hazardous substance” (or other similar term) pursuant to
any applicable Environmental Law or (ii) is regulated under applicable
Environmental Laws as being, toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous, (b) any petroleum
product or by-product, petroleum-derived substances wastes or breakdown
products, asbestos or polychlorinated biphenyls, and (c) any ash, scrubber
residue, boiler slag, coal combustion byproducts or waste and flue
desulfurization.
     “Knowledge” when used with respect to: (i) Sellers, means the actual
knowledge of any fact, circumstance or condition of those officers of Sellers or
its respective Affiliates set

 



--------------------------------------------------------------------------------



 



forth on Schedule 9.2(a) and to the extent set forth on Schedule 9.2(a); and
(ii) Purchaser, means the actual knowledge of any fact, circumstance or
condition of those officers of Parent, Purchaser or its respective Affiliates,
as the case may be, set forth on Schedule 9.2(b) and to the extent set forth on
Schedule 9.2(b).
     “Law” means any law, statute, ordinance, regulation or rule of or by any
Governmental Entity or any arbitrator.
     “Liabilities” means any and all known liabilities or indebtedness of any
nature (whether direct or indirect, absolute or contingent, liquidated or
unliquidated, due or to become due, accrued or unaccrued, matured or unmatured,
asserted or unasserted, determined or determinable and whenever or however
arising).
     “Lien” means any lien, claim, security interest, encumbrance or other
adverse claim.
     “Members’ Agreement” means the Members’ Agreement dated as of October 10,
1994 by and among the Power Company and certain members signatories thereto, as
amended, restated or supplemented from time to time.
     “NIBJ” means the National Investment Bank of Jamaica Limited.
     “NIBJ Agreement with Initial Members” means the Agreement with Initial
Members dated October 10, 1994 among NIBJ, HCE-Rockfort, IEP Jamaica Investments
I, L.L.C. and USEC-Precursor, Inc., as amended, restated or supplemented from
time to time.
     “Operating Contract” means any written agreement or contract providing for
(i) the purchase, sale, supply, transportation, disposal or distribution of
electricity, fuel or any byproduct from electricity generation and (ii) the
operation and maintenance of any assets of HCE-Rockfort.
     “Organizational Documents” means, with respect to any corporation, its
articles or certificate of incorporation, memorandum or articles of association
and by-laws or documents of similar substance; with respect to any limited
liability company, its articles or certificate of organization, formation or
association and its operating agreement or limited liability company agreement
or documents of similar substance; with respect to any limited partnership, its
certificate of limited partnership and partnership agreement or documents of
similar substance; with respect to a Jamaican limited liability company, its
articles of association and memorandum of association; and with respect to any
other entity, documents of similar substance to any of the foregoing.
     “Permits” means all permits, licenses, franchises, registrations,
variances, authorizations, Consents, orders, certificates and approvals obtained
from or otherwise made available by any Governmental Entity or pursuant to any
Law.
     “Permitted Liens” means (a) Liens for Taxes (i) not due and payable or
(ii) which are being contested in good faith by appropriate proceeding and for
which adequate reserves have been established, (b) Liens of warehousemen,
mechanics and materialmen and other

 



--------------------------------------------------------------------------------



 



similar statutory Liens incurred in the ordinary course of business, (c) any
Liens that do not materially detract from the value of any of the applicable
property, rights or assets of the businesses or materially interfere with the
use thereof as currently used, (d) zoning, entitlement, conservation,
restriction or other land use or environmental regulation by any Governmental
Entity, (e) any Lien arising under (i) the Organizational Documents of
HCE-Rockfort and each Jamaica Subsidiary or (ii) any shareholders or similar
agreement to which of HCE-Rockfort or any Jamaica Subsidiary is a party or by
which it is bound and (f) any Lien in connection with or permitted by a
Financing Facility or any refinancing thereof.
     “Person” means any natural person, firm, partnership, association,
corporation, company, joint venture, trust, business trust, Governmental Entity
or other entity.
     “Power Purchase Agreement” means the Power Purchase Agreement dated as of
October 10, 1994 between The Jamaica Public Service Company Limited and the
Power Company, as amended, restated or supplemented from time to time.
     “Purchaser Material Adverse Effect” means any material adverse effect on
(a) the business, assets, financial condition or results of operations of
Parent, Purchaser and their respective Subsidiaries taken as a whole or (b) the
ability of each of Parent or Purchaser to timely consummate the transactions
contemplated by this Agreement or perform its respective obligations hereunder.
     “Release” means the release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migrating of any Hazardous Substance into the environment.
     “Sellers Material Adverse Effect” means any material adverse effect on the
ability of HCE or HCO-Jamaica to consummate the transactions contemplated by
this Agreement or perform its respective obligations hereunder.
     “Specified Rate” means the interest rate published as the “Money market,
annual yield” in The Wall Street Journal determined as of the date the
obligation to pay interest arises or, if applicable, as of the first Business
Day succeeding such date.
     “Subsidiary” means, with respect to any Person (for the purposes of this
definition, the “parent”), any other Person (other than a natural person),
whether incorporated or unincorporated, of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned or controlled by the parent or by one
or more of its Subsidiaries or by the parent and any one or more of its
Subsidiaries.
     “Tax” or “Taxes” means federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, environmental, stamp,
franchise, employment, payroll, withholding, alternative or add-on minimum, ad
valorem, value added, transfer or excise tax, or any other tax, custom, duty,
governmental fee or other like assessment or charge of

 



--------------------------------------------------------------------------------



 



any kind whatsoever, together with any interest or penalty, imposed by any
Governmental Entity.
     “Tax Returns” means all tax returns, declarations, statements, reports,
schedules, forms and information returns and any amendments to any of the
foregoing relating to Taxes.
     “U.S. GAAP” means United States generally accepted accounting principles.
          9.3 Interpretation. In this Agreement, unless otherwise specified, the
following rules of interpretation apply:
          (a) references to Sections, Schedules, Sellers Disclosure Letter,
Companies Disclosure Letter, Purchaser Disclosure Letter, Exhibits and Parties
are references to sections or sub-sections, schedules in the Sellers Disclosure
Letter, the Companies Disclosure Letter and the Purchaser Disclosure Letter, as
the case may be, the Sellers Disclosure Letter, the Companies Disclosure Letter,
the Purchaser Disclosure Letter, annexes and exhibits of, and parties to, as
applicable, this Agreement;
          (b) the section and other headings contained in this Agreement are for
reference purposes only and do not affect the meaning or interpretation of this
Agreement;
          (c) words importing the singular include the plural and vice versa;
          (d) references to the word “including” do not imply any limitation;
          (e) the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
          (f) all accounting terms not otherwise defined herein have the
meanings assigned thereto under U.S. GAAP, unless the context suggests
otherwise; and
          (g) references to “US$” refer to U.S. dollars.
ARTICLE X
GENERAL PROVISIONS
          10.1 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given on if (a) delivered
personally, (b) mailed by certified or registered mail with postage prepaid,
(c) sent by next-day or overnight mail or delivery, or (d) sent by fax or
telegram, as follows:
          (a) if to Purchaser,
AEI Central America Ltd.
c/o Ashmore Energy International

 



--------------------------------------------------------------------------------



 



1221 Lamar, Suite 800
Houston, TX 77010
Fax: (713) 345-5352
Attention: General Counsel
with a copy to:
King & Spalding LLP
1100 Louisiana, Suite 4000
Houston, TX 77002
Fax: (713) 751-3290
Attention: George Crady
          (b) if to Parent,
Ashmore Energy International
1221 Lamar, Suite 800
Houston, TX 77010
Fax: (713) 345-5352
Attention: Miguel A. Mendoza
with a copy to:
King & Spalding LLP
1100 Louisiana, Suite 4000
Houston, TX 77002
Fax: (713) 751-3290
Attention: George Crady
          (c) if to HCE,
HYDRA-CO Enterprises, Inc.
c/o CMS Enterprises Company
One Energy Plaza

 



--------------------------------------------------------------------------------



 



Jackson, MI 49201
Fax: (517) 788-0121
Attention: President
with copies to:
HYDRA-CO Enterprises, Inc.
c/o CMS Enterprises Company
One Energy Plaza
Jackson, MI 49201
Fax: (517) 788-0121
Attention: General Counsel
Sidley Austin LLP
One South Dearborn
Chicago, IL 60603
Fax: (312) 853-7036
Attention: Andrew H. Shaw
          (d) if to HCO-Jamaica,
HCO-Jamaica, Inc.
c/o CMS Enterprises Company
One Energy Plaza
Jackson, MI 49201
Fax: (517) 788-0121
Attention: President
with copies to:
HCO-Jamaica, Inc.
c/o CMS Enterprises Company
One Energy Plaza

 



--------------------------------------------------------------------------------



 



Jackson, MI 49201
Fax: (517) 788-0121
Attention: General Counsel
Sidley Austin LLP
One South Dearborn
Chicago, IL 60603
Fax: (312) 853-7036
Attention: Andrew H. Shaw
or, in each case, at such other address as may be specified in writing to the
other Parties.
     All such notices, requests, demands, waivers and other communications shall
be deemed to have been received, if by personal delivery, certified or
registered mail or next-day or overnight mail or delivery, on the day delivered
or, if by fax or telegram, on the next Business Day following the day on which
such fax or telegram was sent, provided that a copy is also sent by certified or
registered mail.
          10.2 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors and permitted
assigns; provided, however, that notwithstanding any other provision contained
in this Agreement to the contrary, the Parties acknowledge and agree that this
Agreement (other than this proviso) shall be binding, in full force and effect,
and enforceable against each Party and its respective heirs, successors and
permitted assigns only on the condition that the execution and delivery of this
Agreement by Sellers, and the performance of their respective obligations
hereunder, have been approved by the board of directors of CMS Energy
Corporation, and if such approval by the board of directors of CMS Energy
Corporation has not occurred on or before June 4, 2007, this Agreement shall be
null and void and not be of any further force or effect as to or enforceable
whatsoever against any Party hereto.
          10.3 Assignment; Successors; Third-Party Beneficiaries.
          (a) This Agreement is not assignable by any Party without the prior
written consent of all of the other Parties and any attempt to assign this
Agreement without such consent shall be void and of no effect; provided,
however, that Purchaser may assign its rights hereunder to one or more of its
Affiliates (upon prior written notice to Sellers), provided that Purchaser
remains irrevocably and unconditionally liable for all such rights and
obligations; provided, further, however, that no such assignment shall be
permitted if such assignment shall impair, delay or otherwise adversely affect
the consummation of the Transactions and the other transactions contemplated
hereby.

 



--------------------------------------------------------------------------------



 



          (b) This Agreement shall inure to the benefit of, and be binding on
and enforceable by and against, the successors and permitted assigns of the
respective Parties, whether or not so expressed.
          (c) This Agreement is intended for the benefit of the Parties hereto
and does not grant any rights to any third parties unless specifically stated
herein.
          10.4 Amendment; Waivers; etc. No amendment, modification or discharge
of this Agreement, and no waiver under this Agreement, shall be valid or binding
unless set forth in writing and duly executed by the Party against whom
enforcement of the amendment, modification, discharge or waiver is sought. Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the Party
granting such waiver in any other respect or at any other time. The waiver by
any of the Parties of a breach of or a default under any of the provisions of
this Agreement, or any failure or delay to exercise any right or privilege under
this Agreement, shall not be construed as a waiver thereof or otherwise affect
any of such provisions, rights or privileges under this Agreement.
          10.5 Entire Agreement.
          (a) This Agreement (including the Exhibits and the Sellers Disclosure
Letter, Companies Disclosure Letter and Purchaser Disclosure Letter referred to
in or delivered under this Agreement) and the Confidentiality Agreement contains
the entire agreement between the parties relating to the subject matter of this
Agreement to the exclusion of any terms implied by Law which may be excluded by
contract and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to their subject matters. Each Party
acknowledges that it has not been induced to enter this Agreement by and, in
agreeing to enter into this Agreement, it has not relied on, any representations
and warranties except as expressly stated or referred to in this Agreement.
          (b) The liability of a Party shall be limited or excluded as set out
in this Agreement if and to the extent such limitations or exclusions apply,
except for fraud.
          10.6 Severability. Any term or provision of this Agreement that is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction or other authority declares that any term or provision
hereof is invalid, void or unenforceable, the Parties agree that the court
making such determination, to the greatest extent legally permissible, shall
have the power to reduce the scope, duration, area or applicability of the term
or provision, to delete specific words or phrases, or to replace any invalid,
void or unenforceable term or provision with a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.
          10.7 Counterparts. This Agreement may be executed and delivered
(including via facsimile) in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



          10.8 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
any conflicts of law principles of such State.
          10.9 Arbitration. Any dispute, action, claim or controversy of any
kind related to, arising from or in connection with this Agreement or the
relationship of the parties under this Agreement (the “Dispute”) whether based
on contract, tort, common law, equity, statute, regulation, order or any other
source of law, shall be finally settled before the International Chamber of
Commerce (“ICC”) under the Rules of Arbitration (the “Rules”) of the ICC by
three (3) arbitrators designated by the Parties (the “Panel”). Sellers, on the
one hand, and Parent, on the other hand, shall each designate one arbitrator to
serve on the Panel. The third arbitrator shall be designated by the two
arbitrators designated by such parties. If either party fails to designate an
arbitrator within thirty (30) days after the filing of the Dispute with the ICC,
such arbitrator shall be appointed in the manner prescribed by the Rules. An
arbitration proceeding hereunder shall be conducted in New York, New York, and
shall be conducted in the English language. The decision or award of the Panel
shall be in writing and shall be final and binding on the Parties. The Panel
shall award the prevailing party all fees and expenses incurred in connection
with the arbitration, including, without limitation, attorneys’ fees and costs,
arbitration administrative fees charged by the ICC, Panel member fees and costs,
and any other costs associated with the arbitration (the “Arbitration
Expenses”); provided, however, that if the claims or defenses are granted in
part and rejected in part, the Panel shall proportionately allocate between
Sellers, on the one hand, and Purchaser, on the other hand, the Arbitration
Expenses in accordance with the outcomes. The Panel may only award damages as
provided for under the terms of this Agreement and in no event may punitive,
consequential and/or special damages be awarded. In the event of any conflict
between the Rules and any provision hereof, this Agreement shall govern.
          10.10 Limitation on Damages. No Party shall, under any circumstance,
have any liability to any other Party for any special, indirect, consequential
or punitive damages claimed by such other Party under the terms of or due to any
breach or non-performance of this Agreement, including lost profits, loss of
revenue or income, cost of capital, or loss of business reputation or
opportunity.
          10.11 Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not to be
performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedies at law or in equity.
          10.12 No Right of Set-Off. Purchaser, for itself and its successors
and permitted assigns, hereby unconditionally and irrevocably waives any rights
of set-off, netting, offset, recoupment, or similar rights that such Purchaser
or any of its successors and permitted assigns has or may have with respect to
the payment of the Purchase Price or any other payments to be made by Purchaser
pursuant to this Agreement or any other document or instrument delivered by
Purchaser in connection herewith.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
date first above written.

          HYDRA-CO ENTERPRISES, INC.
      By:  /s/ Thomas L. Miller         Name:   Thomas L. Miller        Title:  
Vice President        HCO-JAMAICA, INC.
      By:  /s/ Sharon A. McIlnay         Name:   Sharon A. McIlnay       
Title:   Vice President and General Counsel        AEI CENTRAL AMERICA LTD.
      By:  /s/ Miguel A. Mendoza         Name:   Miguel A. Mendoza       
Title:   Authorized Representative        ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
      By:  /s/ Miguel A. Mendoza         Name:  Miguel A. Mendoza        
Title:  Authorized Representative        ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
      By:  /s/ Miguel A. Mendoza         Name:  Miguel A. Mendoza        Title: 
Authorized Representative       

 



--------------------------------------------------------------------------------



 



EXHIBIT A to STOCK PURCHASE AGREEMENT
SELLERS DISCLOSURE LETTER
to
STOCK PURCHASE AGREEMENT
by and among
HYDRA-CO ENTERPRISES, INC.
HCO-JAMAICA, INC.
and
AEI CENTRAL AMERICA LTD.
together with
ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
Dated as of May 31, 2007

 



--------------------------------------------------------------------------------



 



SELLERS DISCLOSURE LETTER
to
STOCK PURCHASE AGREEMENT
by and among
HYDRA-CO ENTERPRISES, INC.
HCO-JAMAICA, INC.
and
AEI CENTRAL AMERICA LTD.
together with
ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
Dated as of May 31, 2007
     This Seller Disclosure Letter is being furnished by HYDRA-CO Enterprises,
INC. (“HCE”) and HCO-Jamaica, Inc. (“HCO-Jamaica” and together with HCE, each a
“Seller” and collectively “Sellers”) to AEI Central America Ltd. (“Purchaser”)
and Ashmore Energy International (“Parent”) in connection with the Stock
Purchase Agreement dated as of May 31, 2007 (the “Agreement”) by and among
Sellers, Purchaser and, solely for the limited purposes of Section 8.2, Parent.
Unless the context otherwise requires, all capitalized terms used in this
Sellers Disclosure Letter shall have the respective meanings assigned to them in
the Agreement.
     The contents of this Sellers Disclosure Letter are qualified in their
entirety by reference to the specific provisions of the Agreement, and are not
intended to constitute, and shall not be construed as constituting,
representations or warranties of Sellers, except as and to the extent provided
in the Agreement.
     Nothing in this Sellers Disclosure Letter shall constitute an admission
that any information disclosed, set forth or incorporated by reference in this
Seller Disclosure Letter, either individually or in the aggregate, is material,
or would result in a Sellers Material Adverse Effect or Companies Material
Adverse Effect. No disclosure made in this Sellers Disclosure Letter (i) shall
be deemed to modify in any respect the standard of materiality or any other
standard for disclosure set forth in the Agreement or (ii) relating to any
possible breach or

 



--------------------------------------------------------------------------------



 



violation of any agreement, contract, Law or Governmental Order shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred.
     Notwithstanding anything to the contrary contained in this Sellers
Disclosure Letter or in the Agreement, the information and disclosures contained
in each schedule hereto shall be deemed to be disclosed and incorporated by
reference in each of the other schedules hereto as though fully set forth in
such other schedules. Purchaser has informed Sellers that there are no documents
(or copies of such documents) referred to in this letter as having been
disclosed which the Purchaser would like to see and which have not been supplied
or made available to it. There are no matters referred to in this letter in
respect of which Purchaser require further details.
     Headings have been inserted herein for convenience of reference only and
shall to no extent have the effect of amending or changing the express
description of this Sellers Disclosure Letter as contemplated by the Agreement
or the express description of the Sections of the Agreement.
     This Sellers Disclosure Letter shall be deemed to include, and there are
incorporated into it by way of disclosure, all information disclosed in the
files and working papers of Sellers and the Jamaica Subsidiaries made available
to Purchaser in the virtual data room on Intralinks under “Project Beta” as of
May 31, 2007.

 



--------------------------------------------------------------------------------



 



Schedule 2.2
Title to Shares
Private Power Operators Limited

                      Shares Shareholders   No. of Shares   % Ownership
HCO-Jamaica, Inc.
    1       50 %
HCE-Rockfort Diesel, Inc.
    1       50 %
 
               
 
               
Total
    2       100 %
 
               

HCE-Rockfort Diesel, Inc.

                      Shares Shareholders   No. of Shares   % Ownership
Hydra-Co Enterprises, Inc.
    1       100 %
 
               
 
               
Total
    1       100 %
 
               

Stock Purchase Option Agreement. Pursuant to the Stock Purchase Option Agreement
dated as of October 10, 1994 by and among PPO, HCE, CMS Operating (formerly
HYDRA-CO Operations Inc.), HCO-Jamaica, HCE-Rockfort, IEP, UPI, UPM, Rockfort
Power, WIDC, EIF and Randall I. Phelps, HCO-Jamaica granted an option to
purchase all of the Equity Interests owned by it in PPO upon the occurrence of
certain events, including any sale of CMS Operating or HCO-Jamaica separately
from the sale of HCE.

 



--------------------------------------------------------------------------------



 



Schedule 2.3(b)
Sellers Required Consents

1.   Implementation Agreement. Pursuant to the Implementation Agreement dated as
of October 10, 1994 between GOJ and the Power Company, prior written consent of
the GOJ will be required in connection with the transactions contemplated by the
Agreement. Such consent shall not be unreasonably withheld.   2.   GOJ Agreement
with Initial Members. Pursuant to the GOJ Agreement with Initial Members, prior
written consent of the GOJ will be required in connection with the transactions
contemplated by the Agreement. Such consent shall not be unreasonably withheld.
  3.   NIBJ Agreement with Initial Members. Pursuant to the NIBJ Agreement with
Initial Members, prior written consent of the NIBJ will be required in
connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.   4.   Power Purchase Agreement. Pursuant to
the Power Purchase Agreement, prior written consent of the GOJ will be required
in connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.   5.   Members’ Agreement. Pursuant to the
Members’ Agreement, prior written consent and approvals required under the Power
Purchase Agreement and the Implementation Agreement may be required in
connection with the transactions contemplated by the Agreement.   6.   (A142)
Contract of Guarantee between Hydra-Co Enterprises, Inc. and the Multilateral
Investment Guarantee Agency (MIGA) (as amended). Pursuant to General Conditions
of Guarantee for Equity Investments prior written consent of MIGA will be
required in connection with the transactions contemplated by the Agreement. Such
consent shall not be unreasonably withheld.*   7.   (A213) Contract of Guarantee
between UPI and the Multilateral Investment Guarantee Agency (MIGA) (assigned to
Hydra-Co Enterprises, Inc) (as amended). Pursuant to General Conditions of
Guarantee for Equity Investments prior written consent of MIGA will be required
in connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.*   8.   Fund Loan Agreement between the
Power Company and NIBJ, dated October 10, 1994. Pursuant to the Fund Loan
Agreement, prior written consent of NIBJ will be required with respect to a
change of the Operator Manager in connection with the transactions contemplated
by the Agreement.   9.   See Schedule 3.2(d) of the Companies Disclosure Letter.

 



--------------------------------------------------------------------------------



 



 

*   Pursuant to the Insurance Coordinating Agreement dated as of October 10,
1994 among HCE-Rockfort, IEP Jamaica Investments 1, L.L.C., USEC-Precursor,
Inc., Rockfort Power Associates Inc., EIF and JPPC, (i) the members of JPPC
covenanted and agreed to maintain the MIGA insurance policies during the term of
such agreement and (ii) JPPC agreed to pay the premiums on such policies on
behalf of such members.

 



--------------------------------------------------------------------------------



 



Schedule 2.3(c)
Sellers Required Statutory Approvals

1.   The Notification of Self-Certification of Foreign Utility Company Status
with the Federal Energy Regulatory Commission (“FERC”) has been filed with
respect to the Power Company and PPO. Sixty days after submitting this
Notification of Self-Certification of Foreign Utility Company Status, unless
FERC issues an order to the contrary, “Foreign Utility Companies” status will be
deemed to have been granted to the Power Company and PPO by operation of FERC’s
regulations. As a result, an application to the FERC for authorization under
Section 203 of the Federal Power Act is not required.   2.   Implementation
Agreement. Pursuant to the Implementation Agreement dated as of October 10, 1994
between GOJ and the Power Company, prior written consent of the GOJ will be
required in connection with the transactions contemplated by the Agreement. Such
consent shall not be unreasonably withheld.   3.   GOJ Agreement with Initial
Members. Pursuant to the GOJ Agreement with Initial Members, prior written
consent of the GOJ will be required in connection with the transactions
contemplated by the Agreement. Such consent shall not be unreasonably withheld.
  4.   NIBJ Agreement with Initial Members. Pursuant to the NIBJ Agreement with
Initial Members, prior written consent of the NIBJ will be required in
connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.   5.   Power Purchase Agreement. Pursuant to
the Power Purchase Agreement, prior written consent of the GOJ will be required
in connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.   6.   Members’ Agreement. Pursuant to the
Members’ Agreement, prior written consent and approvals required under the Power
Purchase Agreement and the Implementation Agreement may be required in
connection with the transactions contemplated by the Agreement.   7.   (A142)
Contract of Guarantee between Hydra-Co Enterprises, Inc. and the Multilateral
Investment Guarantee Agency (MIGA) (as amended). Pursuant to General Conditions
of Guarantee for Equity Investments prior written consent of MIGA will be
required in connection with the transactions contemplated by the Agreement. Such
consent shall not be unreasonably withheld.   8.   (A213) Contract of Guarantee
between UPI and the Multilateral Investment Guarantee Agency (MIGA) (assigned to
Hydra-Co Enterprises, Inc) (as amended). Pursuant to General Conditions of
Guarantee for Equity Investments prior written consent of MIGA will be required
in connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.

 



--------------------------------------------------------------------------------



 



Schedule 2.4
Litigation

1.   Sellers have received verbal threats of litigation from the other members
regarding the proposed sale of the shares in the Power Company by HCE Rockfort
contemplated by the Agreement. Sellers received a letter dated May 3, 2007 from
Rockfort Power (Belize), Inc. requesting Sellers’ position on certain language
under the Members’ Agreement dated as of October 10, 1994. Sellers delivered a
letter to Rockfort Power (Belize) Inc. in response to such letter.

 



--------------------------------------------------------------------------------



 



Schedule 9.2(a)
Sellers Knowledge Group

1.   Thomas J. Allen   2.   Douglas E. Detterman   3.   Timothy L. Mehl

 



--------------------------------------------------------------------------------



 



EXHIBIT B to STOCK PURCHASE AGREEMENT
COMPANIES DISCLOSURE LETTER
to
STOCK PURCHASE AGREEMENT
by and among
HYDRA-CO ENTERPRISES, INC.
HCO-JAMAICA, INC.
and
AEI CENTRAL AMERICA LTD.
together with
ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
Dated as of May 31, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT A to STOCK PURCHASE AGREEMENT
TABLE OF CONTENTS

                Page  
 
       
Schedule 2.2 Title to Shares
    4  
 
       
Schedule 2.3(b) Sellers Required Consents
    5  
 
       
Schedule 2.3(c) Sellers Required Statutory Approvals
    7  
 
       
Schedule 2.4 Litigation
    9  
 
       
Schedule 9.2(a) Sellers Knowledge Group
    10  
 
       
Certain Defined Terms Used Herein
    6  
 
       
Schedule 3.1(b) Companies Required Consents
    4  
 
       
Schedule 3.1(c) Companies Required Statutory Approvals
    6  
 
       
Schedule 3.2(b) Power Company
    8  
 
       
Schedule 3.2(d) Agreements regarding Shares and Equity Interests
    9  
 
       
Schedule 3.3(d) Undisclosed Liabilities
    10  
 
       
Schedule 3.4 Absence of Certain Changes or Events
    11  
 
       
Schedule 3.5 Tax Matters
    12  
 
       
Schedule 3.6 Litigation
    13  
 
       
Schedule 3.7(a) Compliance with Laws
    14  
 
       
Schedule 3.8(a) Employee Benefits
    15  
 
       
Schedule 3.8(e) Employee Benefits
    16  
 
       
Schedule 3.8(f) Employee Benefits
    17  
 
       
Schedule 3.9(a) Companies Permits
    18  
 
       
Schedule 3.10(a) Leased Real Property
    19  
 
       
Schedule 3.11(a) Contracts
    20  
 
       
Schedule 3.11(b)(i) Contracts
    23  
 
       
Schedule 3.11(b)(ii) Contracts
    24  
 
       
Schedule 3.12 Environmental Matters
    25  

 



--------------------------------------------------------------------------------



 



                Page  
 
       
Schedule 3.13(a) Labor Matters
    26  
 
       
Schedule 3.13(b) Labor Matters
    27  
 
       
Schedule 3.15 Affiliate Contracts
    28  
 
       
Schedule 3.16 Insurance
    29  

 



--------------------------------------------------------------------------------



 



COMPANIES DISCLOSURE LETTER
to
STOCK PURCHASE AGREEMENT
by and among
HYDRA-CO ENTERPRISES, INC.
HCO-JAMAICA, INC.
and
AEI CENTRAL AMERICA LTD.
together with
ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
Dated as of May 31, 2007
     This Companies Disclosure Letter is being furnished by HYDRA-CO
Enterprises, Inc. (“HCE”) and HCO-Jamaica, Inc. (“HCO-Jamaica” and together with
HCE, each a “Seller” and collectively “Sellers”) to AEI Central America Ltd.
(“Purchaser”) and Ashmore Energy International (“Parent”) in connection with the
Stock Purchase Agreement dated as of May 31, 2007 (the “Agreement”) by and among
Sellers, Purchaser and, solely for the limited purposes of Section 8.2, Parent.
Unless the context otherwise requires, all capitalized terms used in this
Companies Disclosure Letter shall have the respective meanings assigned to them
in the Agreement.
     The contents of this Companies Disclosure Letter are qualified in their
entirety by reference to the specific provisions of the Agreement, and are not
intended to constitute, and shall not be construed as constituting,
representations or warranties of Sellers or the Company, except as and to the
extent provided in the Agreement.
     Nothing in this Companies Disclosure Letter shall constitute an admission
that any information disclosed, set forth or incorporated by reference in this
Companies Disclosure Letter, either individually or in the aggregate, is
material, or would result in a Companies Material Adverse Effect or Sellers
Material Adverse Effect. No disclosure made in this Companies Disclosure Letter
(i) shall be deemed to modify in any respect the standard of materiality or any

 



--------------------------------------------------------------------------------



 



other standard for disclosure set forth in the Agreement or (ii) relating to any
possible breach or violation of any agreement, contract, Law or Governmental
Order shall be construed as an admission or indication that any such breach or
violation exists or has actually occurred.
     Notwithstanding anything to the contrary contained in this Companies
Disclosure Letter or in the Agreement, the information and disclosures contained
in each schedule hereto shall be deemed to be disclosed and incorporated by
reference in each of the other schedules hereto as though fully set forth in
such other schedules. Purchaser has informed Sellers that there are no documents
(or copies of such documents) referred to in this letter as having been
disclosed which Purchaser would like to see and which have not been supplied or
made available to it. There are no matters referred to in this letter in respect
of which Purchaser require further details
     Headings have been inserted herein for convenience of reference only and
shall to no extent have the effect of amending or changing the express
description of this Companies Disclosure Letter as contemplated by the Agreement
or the express description of the Sections of the Agreement.
     This Companies Disclosure Letter shall be deemed to include, and there are
incorporated into it by way of disclosure, all information disclosed in the
files and working papers of Sellers and the Jamaica Subsidiaries made available
to Purchaser in the virtual data room on Intralinks under “Project Beta” as of
May 31, 2007.

 



--------------------------------------------------------------------------------



 



Certain Defined Terms Used Herein

     
CDC
  Commonwealth Development Corporation
EIF
  EIF Jamaica, L.L.C.
HCE
  Hydra-Co Enterprises, Inc.
HCE-Rockfort
  HCE-Rockfort Diesel, Inc.
HCO Operations
  Hydra-Co Operations, Inc.
HCO-Jamaica
  HCO-Jamaica, Inc.
IEP
  IEP Jamaica Investments 1, L.L.C.
JPPC
  Jamaica Private Power Company
JPS
  Jamaica Public Service Company Limited
MIGA
  Multilateral Investment Guarantee Agency
NIBJ
  National Investment Bank of Jamaica Limited
Power Company
  Jamaica Private Power Company Limited
PPO
  Private Power Operators, Ltd.
Rockfort Power
  Rockfort Power Associates Inc.
UPI
  USEC-Precursor, Inc.
UPM
  USEC-Precursor Management, Inc.
WIDC
  West Indies Development Corporation Limited

 



--------------------------------------------------------------------------------



 



EXHIBIT A to STOCK PURCHASE AGREEMENT
Schedule 3.1(b)
Companies Required Consents

4.   Implementation Agreement. Pursuant to the Implementation Agreement dated as
of October 10, 1994 between GOJ and the Power Company, prior written consent of
the GOJ will be required in connection with the transactions contemplated by the
Agreement. Such consent shall not be unreasonably withheld.   5.   GOJ Agreement
with Initial Members. Pursuant to the GOJ Agreement with Initial Members, prior
written consent of the GOJ will be required in connection with the transactions
contemplated by the Agreement. Such consent shall not be unreasonably withheld.
  6.   NIBJ Agreement with Initial Members. Pursuant to the NIBJ Agreement with
Initial Members, prior written consent of the NIBJ will be required in
connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.   7.   Power Purchase Agreement. Pursuant to
the Power Purchase Agreement, prior written consent of the GOJ will be required
in connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.   8.   Members’ Agreement. Pursuant to the
Members’ Agreement, prior written consent and approvals required under the Power
Purchase Agreement and the Implementation Agreement may be required in
connection with the transactions contemplated by the Agreement.   9.   (A142)
Contract of Guarantee between Hydra-Co Enterprises, Inc. and the Multilateral
Investment Guarantee Agency (MIGA) (as amended). Pursuant to General Conditions
of Guarantee for Equity Investments prior written consent of MIGA will be
required in connection with the transactions contemplated by the Agreement. Such
consent shall not be unreasonably withheld.*   10.   (A213) Contract of
Guarantee between UPI and the Multilateral Investment Guarantee Agency (MIGA
(assigned to Hydra-Co Enterprises, Inc)(as amended). Pursuant to General
Conditions of Guarantee for Equity Investments prior written consent of MIGA
will be required in connection with the transactions contemplated by the
Agreement. Such consent shall not be unreasonably withheld.*   11.   Fund Loan
Agreement between the Power Company and NIBJ, dated October 10, 1994. Pursuant
to the Fund Loan Agreement, prior written consent of NIBJ will be required with
respect to a change of the Operator Manager in connection with the transactions
contemplated by the Agreement.   12.   See Schedule 3.2(d).

4



--------------------------------------------------------------------------------



 



 

*   Pursuant to the Insurance Coordinating Agreement dated as of October 10,
1994 among HCE-Rockfort, IEP Jamaica Investments 1, L.L.C., USEC-Precursor,
Inc., Rockfort Power Associates Inc., EIF and JPPC, (i) the members of JPPC
covenanted and agreed to maintain the MIGA insurance policies during the term of
such agreement and (ii) JPPC agreed to pay the premiums on such policies on
behalf of such members.

5



--------------------------------------------------------------------------------



 



Schedule 3.1(c)
Companies Required Statutory Approvals

  1.   The Notification of Self-Certification of Foreign Utility Company Status
with the Federal Energy Regulatory Commission (“FERC”) has been filed with
respect to the Power Company and PPO. Sixty days after submitting this
Notification of Self-Certification of Foreign Utility Company Status, unless
FERC issues an order to the contrary, “Foreign Utility Companies” status will be
deemed to have been granted to the Power Company and PPO by operation of FERC’s
regulations. As a result, an application to the FERC for authorization under
Section 203 of the Federal Power Act is not required.1     2.   Implementation
Agreement. Pursuant to the Implementation Agreement dated as of October 10, 1994
between GOJ and the Power Company, prior written consent of the GOJ will be
required in connection with the transactions contemplated by the Agreement. Such
consent shall not be unreasonably withheld.     3.   GOJ Agreement with Initial
Members. Pursuant to the GOJ Agreement with Initial Members, prior written
consent of the GOJ will be required in connection with the transactions
contemplated by the Agreement. Such consent shall not be unreasonably withheld.
    4.   NIBJ Agreement with Initial Members. Pursuant to the NIBJ Agreement
with Initial Members, prior written consent of the NIBJ will be required in
connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.     5.   Power Purchase Agreement. Pursuant
to the Power Purchase Agreement, prior written consent of the GOJ will be
required in connection with the transactions contemplated by the Agreement. Such
consent shall not be unreasonably withheld.     6.   Members’ Agreement.
Pursuant to the Members’ Agreement, prior written consent and approvals required
under the Power Purchase Agreement and the Implementation Agreement may be
required in connection with the transactions contemplated by the Agreement.    
7.   (A142) Contract of Guarantee between Hydra-Co Enterprises, Inc. and the
Multilateral Investment Guarantee Agency (MIGA) (as amended). Pursuant to
General Conditions of Guarantee for Equity Investments prior written consent of
MIGA will be required in connection with the transactions contemplated by the
Agreement. Such consent shall not be unreasonably withheld.

 

1   If the Purchaser is a “public utility” under FERC’s regulations, this
language may have to be modified as appropriate.

6



--------------------------------------------------------------------------------



 



  8.   (A213) Contract of Guarantee between UPI and the Multilateral Investment
Guarantee Agency (MIGA)(assigned to Hydra-Co Enterprises, Inc) (as amended).
Pursuant to General Conditions of Guarantee for Equity Investments prior written
consent of MIGA will be required in connection with the transactions
contemplated by the Agreement. Such consent shall not be unreasonably withheld.

7



--------------------------------------------------------------------------------



 



Schedule 3.2(b)
Power Company

                                      Class A Shares   Class B Shares          
  % Ownership of A           % Ownership of B Shareholders   No. of Shares  
Shares   No. of Shares   Shares
HCE-Rockfort Diesel, Inc.
    1,941       87.9       2,994       31.6  
IEP Jamaica Investments 1, L.L.C.
    267       12.1                  
West Indies Development Corp. Ltd.
                    1,816       19.2  
EIF Jamaica, L.L.C
                    1,835       19.4  
Rockfort Power “Belize” Inc.
                    2,809       29.8  
 
                               
 
                               
Total
    2,208       100 %     9,454       100 %
 
                               

Jurisdiction of formation of the Power Company: Jamaica
Authorized share capital of the Power Company: 3,245 Class A shares, 9,454
Class B shares

8



--------------------------------------------------------------------------------



 



Schedule 3.2(d)
Agreements regarding Shares and Equity Interests

  1.   Power Purchase Agreement. Pursuant to the Power Purchase Agreement, the
Jamaica Public Service Company Limited may have an exclusive right of first
refusal to acquire the approximately 42.3% of the Equity Interests in the Power
Company owned by HCE-Rockfort in connection with the transactions contemplated
by the Agreement.     2.   Stock Purchase Option Agreement. Pursuant to the
Stock Purchase Option Agreement dated as of October 10, 1994 by and among PPO,
HCE, CMS Operating (formerly HYDRA-CO Operations Inc.), HCO-Jamaica,
HCE-Rockfort, IEP, UPI, UPM, Rockfort Power, WIDC, EIF and Randall I. Phelps,
HCO-Jamaica granted an option to purchase all of the Equity Interests owned by
it in PPO upon the occurrence of certain events, including any sale of CMS
Operating or HCO-Jamaica separately from the sale of HCE.     3.   Members’
Agreement. Pursuant to the Members’ Agreement, HCE-Rockfort, among other things,
agrees to take all actions necessary to call or cause the Power Company and the
appropriate officers of the Power Company to call a special or annual meeting of
the members and to vote the shares in the Power Company owned by HCE-Rockfort
upon all matters submitted to a vote of the members of the Power Company in
conformity with the specific terms and provisions of the Companies Act of
Jamaica, the Memorandum of Association and the Articles of Association of the
Power Company or the Members’ Agreement.     4.   GOJ Agreement with Initial
Members     5.   NIBJ Agreement with Initial Members

9



--------------------------------------------------------------------------------



 



Schedule 3.3(d)
Undisclosed Liabilities

  1.   Outstanding payroll payments due to HEART Trust NTA in the sum of
approximately J$2.5 million due to an error which the parties have agreed can be
repaid throughout the year.     2.   No provision has been made in any of the
PPO Financial Statements and the Power Company Financial Statements in respect
of any of the matters listed in Schedules 3.5 and 3.12.

10



--------------------------------------------------------------------------------



 



Schedule 3.4
Absence of Certain Changes or Events

  1.   The Power Company has entered into a Contract for Construction between
the Power Company and Construction and Dredging (2005) Limited, dated March 14,
2007.     2.   The Power Company issued a purchase order to ABB, Inc. for a
turbocharger casing, dated April 26, 2007.     3.   The Power Company issued a
purchase order to KIC for the inspection and repair of HRSG #2, dated May 21,
2007.     4.   The Power Company issued a purchase order to Tampa Armature Works
for removal and installation of a new tap changer inside Unit#2 Transformer.    
5.   The Power Company will be entering into a renewal contract with GE BETZ.  
  6.   The Power Company has affirmed the appointment of PricewaterhouseCoopers
Jamaica as its auditor for the fiscal year 2007     7.   Amendment to Management
Services Contract between HCO-Jamaica and PPO, dated October 10, 1994.

11



--------------------------------------------------------------------------------



 



Schedule 3.5
Tax Matters

  1.   The statute of limitations for the U.S. federal income tax returns for
HCE-Rockfort with respect to the 1992 to 2001 taxable years has been extended
through December 31, 2007 and the statute of limitations for the U.S. federal
income tax returns prepared for HCE-Rockfort with respect to the 2002 to 2004
taxable years has been extended through December 31, 2008.     2.   Pursuant to
the Implementation Agreement between the Government of Jamaica and the Power
Company dated October 10, 1994, the Power Company was exempted from liability
for taxes on income in Jamaica for a period of seven years from that date.    
3.   Pursuant to the Implementation Agreement between the Government of Jamaica
and the Power Company dated October 10, 1994, the Power Company was entitled to
import and export certain items of plant and machinery without payment of
customs duty, stamp duties or general consumption tax.     4.   With the
exception of the Pollution Liability insurance policy, the Power Company has
utilized insurance brokers located in the USA and insurance companies located
off the island of Jamaica for certain insurance policies. Pollution Liability
insurance policy was issued by an insurer in Jamaica. General Consumption Tax is
chargeable in respect of services rendered locally as well as imported services.
Except, however for the payment of General Consumption Tax in respect of the
Pollution Liability insurance policy in 2005 and 2006, no General Consumption
Tax has been paid in respect of the insurance policies. In addition, the
Insurance Regulations (Jamaica) provides for the payment of a surcharge on any
insurance placed in a country other than Jamaica. No surcharge has been paid by
the Power Company based on advice received from Price Waterhouse Coopers that
the Insurance Act only regulates insurance companies, brokers and agents and any
other person governed by the Act. Since the Power Company does not fall under
the scope of people governed by the Act and there is no mechanism in place to
enforce the surcharge against persons who do not fall within the ambit of the
Insurance law, the advice received was that the Power Company would have no tax
liability in this regard.     5.   The Power Company files its Tax Returns on
the basis of U.S. dollar. The Jamaican authority has reviewed such filed Tax
Returns, but to date, to the Knowledge of Sellers, has not completed its review.
    6.   Certain Jamaican Tax consequences may arise in connection with the
execution of the amendment to the Management Services Contract between
HCO-Jamaica and PPO, dated October 10, 1994.

12



--------------------------------------------------------------------------------



 



Schedule 3.6
Litigation

    Seller has received verbal threats of litigation from the other members
regarding the proposed sale of the shares in the Power Company by HCE Rockfort
contemplated by the Agreement. Seller received a letter dated May 3, 2007 from
Rockfort Power (Belize), Inc. requesting Seller’s position on certain language
under the Members’ Agreement dated as of October 10, 1994. Seller delivered a
letter to Rockfort Power (Belize) Inc. in response to such letter.

13



--------------------------------------------------------------------------------



 



Schedule 3.7(a)
Compliance with Laws

  1.   Filing of 2006 Annual Returns for Power Company and PPO.

14



--------------------------------------------------------------------------------



 



Schedule 3.8(a)
Employee Benefits

  1.   Occupational Health and Safety Guidelines by The World Bank, Environment
Department, dated September 1988.     2.   PPO Employee Incentive Program 2007.
    3.   Group Health Insurance     4.   Group Life Insurance     5.  
Employment Agreements for each employee     6.   Staff Revolving Loan Scheme for
National Workers Union represented employees of PPO     7.   Collective
Bargaining Agreement between the National Workers Union and PPO dated June 9,
1999     8.   Heads of Agreement between the National Workers Union and PPO
dated January 30, 2006     9.   Heads of Agreement between the National Workers
Union and PPO dated October 3, 2003     10.   Settlement of Dispute between PPO
and National Workers Union and the Award IDT Division dated January 6, 2003    
11.   Trust Deed and Rules for the Pension Plan for Employees of PPO dated
July 1, 1996     12.   Annual Christmas Gift Programme (unwritten). In 2006, the
Power Company incurred an expense in the amount of US$43,315.00 in connection
with said programme.     13.   Costs and expenses related to the payment of
certain income and other payments paid to the general manager of the Power
Company by an Affiliate of Sellers in respect of secondment arrangements
(unwritten).

15



--------------------------------------------------------------------------------



 



Schedule 3.8(e)
Employee Benefits

    None.

16



--------------------------------------------------------------------------------



 



Schedule 3.8(f)
Employee Benefits

    See item 11 in Schedule 3.8(a).

17



--------------------------------------------------------------------------------



 



Schedule 3.9(a)
Companies Permits

  1.   License No. 005L97a Trade effluent discharge license (expired, renewal
applied for)     2.   License No. 005L97b Sewage effluent discharge license
(expired, renewal applied for)     3.   Certificate of Re-registration (under
the Factories Act) (expires June 2007, renewal to be then obtained)

18



--------------------------------------------------------------------------------



 



Schedule 3.10(a)
Leased Real Property

  1.   Lease between JPS and Urban Development Corporation, as Lessors, and the
Power Company, as Lessee, dated October 10, 1994 in respect of lands registered
at Volume 1094 Folio 862, Volume 1256 Folio 654, Volume 943 Folio 88 and Volume
1178 Folio 324 of the Register Book of Titles.     2.   Grant of Right of Way
between Urban Development Corporation, as Grantor, and the Power Company, as
Grantee dated October 10, 1994.     3.   Grant of Access over and through all
real property owned or controlled by the GOJ as is necessary for the purpose of
designing, financing, constructing, owning, operating and maintaining the
Complex (as defined in the Implementation Agreement).     4.   Lease for General
Manager’s House at 13 Norbrook Road, Kingston 8, St. Andrew by the Power
Company.

19



--------------------------------------------------------------------------------



 



Schedule 3.11(a)
Contracts

  I.   LOAN AGREEMENTS     1.   Reimbursement and Loan Agreement between the
Power Company, BOT Financial Corporation, Nationsbank of FMRIDA, N.A., Deutsche
Bank AG, New York branch, dated October 10, 1994.     2.   Trust Deed between
the Power Company and BOT Financial Corporation, dated October 10, 1994.     3.
  Mortgage between the Power Company, BOT Financial Corporation, JPS and Urban
Development Corporation, dated October 10, 1994.     4.   Fund Loan Agreement
between the Power Company and NIBJ, dated October 10, 1994.     5.   Debenture
between the Power Company and NIBJ, dated October 10, 1994.     6.   Mortgage
between the Power Company, NIBJ, JPS and Urban Development Corporation dated
October 10, 1994.     7.   Collateral Agreement between the Power Company and
BOT Financial Corporation, dated October 10, 1994.     8.   Supplemental NIBJ
Agreement between the Power Company, NIBJ, HCE-Rockfort, IEP, UPI, WIDC, EIF and
Rockfort Power, dated October 10, 1994.     9.   Assignment between the Power
Company and NIBJ, dated October 10, 1994.     10.   Escrow Agreement between the
Power Company, BOT Financial Corporation, CDC, NIBJ and Scotiabank Jamaica Trust
and Merchant Bank Limited, dated October 10, 1994.     11.   Intercreditor
Agreement between BOT Financial Corporation, Nationsbank of Florida, N.A.,
Deutsche Bank AG, New York Branch, CDC, NIBJ, Banco Santander S.A., New York
Branch, Scotiabank Jamaica Trust and Merchant Bank Limited, the Bank of Tokyo
Trust Company and the Power Company dated October 10, 1994     12.   The Loan
Agreements and Security Documents with and in favour of Commonwealth Development
Corporation which loan has been repaid however the security interests have not
as yet been discharged     13.   Reserve Account Agreement among the Power
Company, BOT Financial Corporation, CDC, NIBJ and the Bank of Tokyo Trust
Company dated October 10, 1994

20



--------------------------------------------------------------------------------



 



  14.   Political Risk Proceeds Account and Taking Proceeds Account Agreement
among the Power Company, BOT Financial Corporation, CDC, equity participants
named therein and the Bank of Tokyo Trust Company dated October 10, 1994     15.
  Amended and Restated Blocked Account Agreement between the Bank of Nova Scotia
Jamaica Limited, the Power Company, BOT Financial Corporation and NIBJ dated
15th January, 1995     II.   PROJECT AGREEMENTS AND MISCELLANEOUS AGREEMENTS    
1.   60 MW Slow Speed Diesel Project Construction Management, Operation and
Maintenance Agreement between the Power Company and PPO, dated October 10, 1994.
    2.   Management Services Contract between HCO-Jamaica and PPO, dated
October 10, 1994 (as amended).     3.   Professional Services Contract between
Allied Protection Limited and the Power Company, dated June 16, 2005.     4.  
Fuel Supply Agreement between Petrojam, Ltd and the Power Company, dated
October 10, 1994.     5.   Lubricant Supply Agreement between Esso Standard Oil
S.A. Limited and the Power Company, dated December 14, 2005.     6.   Contract
for Construction between the Power Company and Construction and Dredging
(2005) Limited, dated March 14, 2007.     7.   The Beach Control Law 1955
Licence to Encroach on the Foreshore and the Floor of the Sea, granted by the
Natural Resources Conservation Authority to the Power Company, dated
September 5, 1994.     8.   The Jamaica Private Power Company Limited Supply of
Electricity Licence 1994, granted by Robert D. Pickersgill, Minister of Public
Utilities, Mining and Energy to the Power Company, dated 1994.     9.  
Insurance Coordinating Agreement between HCE-Rockfort, IEP, USP Rockfort Power
Associates Inc, EIF and the Power Company     10.   Draft Alternate Fuel Supply
Plan prepared by Vernon M. Meikle dated June 3, 1994     III.   SHARE PURCHASE
AND SHAREHOLDERS AGREEMENTS     1.   Stock Purchase Option Agreement between
PPO, HCE, HCO Operations, HCO-Jamaica, HCE-Rockfort, IEP, UPI, UPM, Rockfort
Power, WIDC, EIF and Randall I. Phelps, a natural person, dated October 10,
1994.

21



--------------------------------------------------------------------------------



 



  2.   GOJ Agreement with Initial Members between GOJ, HCE-Rockfort, IEP and
USP, dated October 10, 1994.     3.   NIBJ Agreement with Initial Members
between NIBJ, HCE-Rockfort, IEP and USP, dated October 10, 1994.     4.  
Implementation Agreement between GOJ and the Power Company, dated as of October
10, 1994.     5.   Members’ Agreement between the Power Company and certain
members signatories thereto, dated October 10, 1994.     6.   Articles of
Association of JPPC.     7.   Memorandum of Association of JPPC.     8.  
Articles of Association of PPO.     9.   Memorandum of Association of PPO.    
IV.   POWER PURCHASE AGREEMENTS     1.   Power Purchase Agreement between JPS
and the Power Company, dated October 10, 1994, as amended.     2.   GOJ
Guarantee between GOJ and the Power Company, dated October 10, 1994.     V.  
EQUITY CONTRIBUTION OBLIGATIONS     1.   Equity Purchase Agreement dated
October 10, 1994 between the Power Company, HCE, EIF and Rockfort Power
Associates Inc.     2.   Equity Participation and Reimbursement Agreement dated
October 10, 1994 between Power Company, Hydra-Co Enterprises Inc., IEF,
Precursor Systems Inc. and the Members of the Power Company.     3.   Equity
Contribution Agreement dated as of October 10, 1994 among Power Company, HCE,
Banco Santander, New York Branch, CDC and NIBJ.     4.   Letter Agreement
between WIDC and HCE dated October 10, 1994.     See Schedules 3.2(d), 3.8(a),
3.10(a), 3.11(b)(i), 3.13(a), 3.15 and 3.16.

22



--------------------------------------------------------------------------------



 



Schedule 3.11(b)(i)
Contracts

  1.   Honeywell Hardware Maintenance Agreement between Honeywell and the Power
Company, dated January 29, 2007.

23



--------------------------------------------------------------------------------



 



Schedule 3.11(b)(ii)
Contracts

  1.   Certain requirements under the Power Purchase Agreement have not been
complied with, including, without limitation, certain provisions regarding
insurance, the provision of an alternative fuel supply plan, the establishment
and maintenance of a broker bank agreement and the maintenance of a security
adjustment account.     2.   Certain requirements under the various project and
financing agreements, including, without limitation, the Fund Loan Agreement
with NIBJ have not been complied with, such as establishing an on-shore account
for debt service reserve, obtaining the prior written consent of the NIBJ to
change the Operator Manager and obtaining approvals in respect of budgets and
budget amendments.     3.   Under the Construction Management, Operation and
Maintenance Agreement dated as of October 10, 1994 between JPPC and PPO, PPO is
obligated to provide a performance bond with a face amount of US$240,000.00. PPO
has not provided such performance bond.

24



--------------------------------------------------------------------------------



 



Schedule 3.12
Environmental Matters

  1.   In a letter dated August 8, 2005, the Jamaican National Environmental &
Planning Agency informed the Power Company of certain non-compliance items with
respect to its water discharge permits as follows: (i) the facility’s industrial
discharged report failed to include the required monitoring information for the
pH parameter; (ii) the facility’s sanitary effluent discharge had poor effluent
discharge quality; and (iii) compliance in 2004 for BOD was 17%, fecal coliform
58% and Phosphate 33% and the first quarter of 2005 continued to show poor
results for BOD, nitrates and Total Nitrogen. The letter concludes that
performance needs to improve or otherwise legal action may be taken. In a letter
from the Jamaican National Environmental & Planning Agency to the Power Company
dated August 14, 2006, the Agency notes that for the second quarter 2006
attention needs to be paid to sewer effluent because BOD, Total Nitrogen and
fecal coliform levels are too high.     2.   In a letter from the Jamaican
National Environmental & Planning Agency to the Power Company dated June 12,
2006, the Jamaican National Environmental & Planning Agency notes that for the
first quarter 2006 the Power Company’s industrial discharge was significantly
above the temperature standard applicable to non-contact cooling water and
states that immediate steps need to be taken to correct this problem. In a
letter from the Jamaican National Environmental & Planning Agency to the Power
Company dated August 14, 2006, the Agency notes that for the second quarter 2006
the Power Company’s industrial discharge was significantly above the temperature
standard applicable to non-contact cooling water and states that immediate steps
need to be taken to correct this problem.     3.   The seawater discharge pipe
was damaged during the construction of the new seawater intake pipe and the
plant is currently being operated with a significant leak in the seawater
discharge pipe.     4.   The plant has been and is currently being operated with
parameters including, but not limited to nitrates, in excess of those prescribed
by the Water Resources Authority in conjunction with License No. A2006/07
Licence to Abstract and Use Water.     5.   The plant has been and is currently
being operated with parameters including, but not limited to nitrates, in excess
of those prescribed by the Water Resources Authority in conjunction with License
No. A2006/08 Licence to Abstract and Use Water.     6.   The Jamaican Natural
Resources Conservation Authority promulgated new Air Quality regulations in July
of 2006 that may be applicable to the facility of the Power Company but which
are not yet being adhered to.

25



--------------------------------------------------------------------------------



 



Schedule 3.13(a)
Labor Matters

  1.   Collective Labour Agreement between PPO and National Workers Union, dated
June 9, 1999     2.   Heads of Agreement 2005 to 2007 between PPO The National
Workers Union, dated January 30, 2006     3.   Heads of Agreement between the
National Workers Union and PPO dated October 3, 2003     4.   Settlement of
Dispute between PPO and National Workers Union and the Award IDT Division dated
January 6, 2003

26



--------------------------------------------------------------------------------



 



Schedule 3.13(b)
Labor Matters

  1.   National Workers Union in respect of the following categories of workers:

  a.   Senior Engineers     b.   Second Engineers     c.   Third Engineers    
d.   Electrical Technician 1     e.   Electrical Technician 2     f.   Repairmen
    g.   Janitors     h.   General Services Supervisor     i.   Purchasing
Officer     j.   Receptionist/Administrative Assistant     k.   Driver/Courier  
  l.   Leadman Support Services     m.   Results Clerk     n.   Instrument
Technician

27



--------------------------------------------------------------------------------



 



Schedule 3.15
Affiliate Contracts

  1.   Management Services Contract between HCO-Jamaica and PPO, dated
October 10, 1994 (as amended).     2.   Stock Purchase Option Agreement between
PPO, HCE, HCO Operations, HCO-Jamaica, HCE-Rockfort, IEP, UPI, UPM, Rockfort
Power, WIDC, EIF and Randall I. Phelps, a natural person, dated October 10,
1994.     3.   MP2 Support Service coordinated by CMS Energy — expires in
December and will not be renewed.     4.   See item 13 in Schedule 3.8(a).    
5.   Purchase Order in the annual amount of US$60,000.00 for offsite controller
referred in the Construction Management, Operation and Maintenance Agreement
dated as of October 10, 1994.     6.   HCE-Rockfort is a party to the Amended
and Restated Agreement for the Allocation of Income Tax Liabilities and
Benefits, as of January 1, 1994, between CMS Energy Corporation and certain
consolidated (domestic) subsidiaries.

28



--------------------------------------------------------------------------------



 



Schedule 3.16
Insurance

                      Policy   Coverage   Insurer/Insured   Term   Limit of
Liability   Deductibles
 
                   
Property Damage and Business Interruption Package Policy
  Insures Power Company against damage to plant property and equipment and
resulting business interruption from all risk perils and boiler and machinery
breakdown.   Lloyds of London and various London insurers/ Power Company,
Private Power Operators Limited, and CMS Resource Development Company  
November 12, 2006 to November 12, 2007   $124,200,000 each loss $50,000,000
Catastrophe perils $26,864,000 Business Interruption   $500,000 PD $1,000,000
Mach Breakdown to Diesels 2% of TIV for EQ and 2% of TIV for flood and wind
45 days for BI 60 days for BI to Diesel B&M
 
                   
Pollution Legal Liability
  Insures legal liability arising out of injury or damage from a pollution
event.   American Home Insurance Co/Power Company, Private Power Operators
Limited, and CMS Resource Development Company   November 12, 2006 to
November 12, 2007       $50,000 each incident
 
                   
General Liability, Employers Liability, Contingent and Non Owned Auto Liability
  Third party personal injury and property damage liability for occurrences.  
Great Northern Insurance Co/ Power Company, Private Power Operators Limited, and
CMS Resource Development Company   November 12, 2006 to November 12, 2007  
$1,000,000 per occurrence and annual aggregate   $50,000 per occurrence
 
                   
Umbrella Liability
  Excess third party personal injury and property damage liability for
occurrences.   Great Northern Insurance Co/ Power Company, Private Power
Operators Limited, and CMS Resource Development Company   November 12, 2006 to
November 12, 2007   $10,000,000 per occurrence and annual aggregate   Excess of
underlying
 
                   
Automobile Liability and Physical Damage
  Liability insurance for local Jamaica law.   Jamaica International Insurance
Co   January 1, 2006 to January 1, 2007   J$5,000,000 BI and
J$5,000,000 PD    
 
                   
Employers Liability
  Insurance coverage.   Jamaica International Insurance Co   January I, 2006 to
January 1, 2007   J$5,000,000    
 
                   
Employer’s Liability
  Insurance coverage   Jamaica International Insurance Co   December 6, 2006 to
December 6, 2007   J$60,000,000    
 
                   
Group Life Insurance
  Insurance coverage   Guardian Life Limited   January 1, 2007 to December 31,
2007   J$7,400,000    
 
                   
Group Personal Accident
  Insurance coverage   American Home Assurance Company Limited   January 10,
2007 to January 9, 2007   J$40,000,000    
 
                   
Group Health Insurance
  Insurance coverage   Life of Jamaica   January 1, 2007 to December 31, 2007  
J$5,000,000    
 
                   
Commercial Comprehensive Motor
  Insurance coverage   Jamaica International Insurance Co   January 1, 2007 to
December 31, 2007   J$7,881,240    
 
                   
Private Comprehensive Motor
  Insurance coverage   Jamaica International Insurance Co   January 1, 2007 to
December 31, 2007   J$5,500,000    

29



--------------------------------------------------------------------------------



 



EXHIBIT C to STOCK PURCHASE AGREEMENT
PURCHASER DISCLOSURE LETTER
to
STOCK PURCHASE AGREEMENT
by and among
HYDRA-CO ENTERPRISES, INC.
HCO-JAMAICA, INC.
and
AEI CENTRAL AMERICA LTD.
together with
ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
Dated as of May 31, 2007

 



--------------------------------------------------------------------------------



 



PURCHASER DISCLOSURE LETTER
to
STOCK PURCHASE AGREEMENT
by and among
HYDRA-CO ENTERPRISES, INC.
HCO-JAMAICA, INC.
and
AEI CENTRAL AMERICA LTD.
together with
ASHMORE ENERGY INTERNATIONAL
(solely for the limited purposes of Section 8.2)
Dated as of May 31, 2007
     This Purchaser Disclosure Letter is being furnished by AEI CENTRAL AMERICA
LTD. (“Purchaser”) to HYDRA-CO ENTERPRISES, INC. and HCO-JAMAICA, INC.
(together, “Sellers”) in connection with the Stock Purchase Agreement dated as
of May 31, 2007 (the “Agreement”) by and among Sellers, Purchaser, and, solely
for the limited purposes of Section 8.2, Ashmore Energy International
(“Parent”). Unless the context otherwise requires, all capitalized terms used in
this Purchaser Disclosure Letter shall have the respective meanings assigned to
them in the Agreement.
     The contents of this Purchaser Disclosure Letter are qualified in their
entirety by reference to the specific provisions of the Agreement, and are not
intended to constitute, and shall not be construed as constituting,
representations or warranties of Purchaser, except as and to the extent provided
in the Agreement.
     Nothing in this Purchaser Disclosure Letter shall constitute an admission
that any information disclosed, set forth or incorporated by reference in this
Purchaser Disclosure Letter, either individually or in the aggregate, is
material, or would result in a Purchaser Material Adverse Effect. No disclosure
made in this Purchaser Disclosure Letter (i) shall be deemed to

 



--------------------------------------------------------------------------------



 



modify in any respect the standard of materiality or any other standard for
disclosure set forth in the Agreement or (ii) relating to any possible breach or
violation of any agreement, contract, Law or Governmental Order shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred.
     Notwithstanding anything to the contrary contained in this Purchaser
Disclosure Letter or in the Agreement, the information and disclosures contained
in each schedule hereto shall be deemed to be disclosed and incorporated by
reference in each of the other schedules hereto as though fully set forth in
such other schedules. Purchaser has informed Sellers that there are no documents
(or copies of such documents) referred to in this letter as having been
disclosed which Sellers would like to see and which have not been supplied or
made available to them. There are no matters referred to in this letter in
respect of which Sellers require further details.
     Headings have been inserted herein for convenience of reference only and
shall to no extent have the effect of amending or changing the express
description of this Purchaser Disclosure Letter as contemplated by the Agreement
or the express description of the Sections of the Agreement.
     This Disclosure Letter shall be deemed to include all information disclosed
in the files and working papers of Parent and Purchaser made available to
Sellers in the virtual data room on Intralinks under “Project Beta” as of
May 31, 2007.

 



--------------------------------------------------------------------------------



 



Schedule 4.2(b)
Non-Contravention
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.2(c)
Statutory Approvals

1.   The Notification of Self-Certification of Foreign Utility Company Status
with the Federal Energy Regulatory Commission (“FERC”) has been filed with
respect to the Power Company and PPO. Sixty days after submitting this
Notification of Self-Certification of Foreign Utility Company Status, unless
FERC issues an order to the contrary, “Foreign Utility Companies” status will be
deemed to have been granted to the Power Company and PPO by operation of FERC’s
regulations. As a result, an application to the FERC for authorization under
Section 203 of the Federal Power Act is not required.1   2.   Implementation
Agreement. Pursuant to the Implementation Agreement dated as of October 10, 1994
between GOJ and the Power Company, prior written consent of the GOJ will be
required in connection with the transactions contemplated by the Agreement. Such
consent shall not be unreasonably withheld.   3.   GOJ Agreement with Initial
Members. Pursuant to the GOJ Agreement with Initial Members, prior written
consent of the GOJ will be required in connection with the transactions
contemplated by the Agreement. Such consent shall not be unreasonably withheld.
  4.   NIBJ Agreement with Initial Members. Pursuant to the NIBJ Agreement with
Initial Members, prior written consent of the NIBJ will be required in
connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.   5.   Power Purchase Agreement. Pursuant to
the Power Purchase Agreement, prior written consent of the GOJ will be required
in connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.   6.   Members’ Agreement. Pursuant to the
Members’ Agreement, prior written consent and approvals required under the Power
Purchase Agreement and the Implementation Agreement may be required in
connection with the transactions contemplated by the Agreement.   7.   (A142)
Contract of Guarantee between Hydra-Co Enterprises, Inc. and the Multilateral
Investment Guarantee Agency (MIGA) (as amended). Pursuant to General Conditions
of Guarantee for Equity Investments prior written consent of MIGA will be
required in connection with the transactions contemplated by the Agreement. Such
consent shall not be unreasonably withheld.   8.   (A213) Contract of Guarantee
between UPI and the Multilateral Investment Guarantee Agency (MIGA) (assigned to
Hydra-Co Enterprises, Inc) (as amended). Pursuant to General Conditions of
Guarantee for Equity Investments prior written consent of MIGA will be required
in connection with the transactions contemplated by the Agreement. Such consent
shall not be unreasonably withheld.

 



--------------------------------------------------------------------------------



 



Schedule 4.4
Litigation
None.

 



--------------------------------------------------------------------------------



 



Schedule 9.2(b)
Purchaser Knowledge Group

  1.   Miguel Mendoza   2.   Brian Zatarain

 



--------------------------------------------------------------------------------



 



SCHEDULES TO STOCK PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 5.1
Conduct of Business

  1.   The amendment and restatement of the Trust Deed and Rules in the Pension
Plan for Employees of PPO dated July 1, 1996.     2.   HRSG (Heat Recovery Steam
Generator) pipe repair.

 



--------------------------------------------------------------------------------



 



Schedule 5.3
Access
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.9
Affiliate Contracts

1.   Management Services Contract between HCO-Jamaica and PPO, dated October 10,
1994 (as amended).   2.   Stock Purchase Option Agreement between PPO, HCE, HCO
Operations, HCO-Jamaica, HCE-Rockfort, IEP, UPI, UPM, Rockfort Power, WIDC, EIF
and Randall I. Phelps, a natural person, dated October 10, 1994.   3.   See item
5 on Schedule 3.15.   4.   See item 6 on Schedule 3.15.

 



--------------------------------------------------------------------------------



 



Schedule 5.13
Resignations and Terminations
Private Power Operators Limited

  1.   Directors:

  a.   Michael C. Sniegowski     b.   Daniel E. Nally     c.   Thomas J. Allen

  2.   President: Daniel E. Nally     3.   Vice President:

  a.   Michael C. Sniegowski     b.   Timothy L. Mehl

  4.   Treasurer: Scott J. McFerren     5.   Secretary: Thomas J. Allen

Jamaica Private Power Company Limited

  1.   Director: Timothy L. Mehl     2.   President and Managing Agent: Daniel
E. Nally     3.   Vice President: Michael C. Sniegowski     4.   Treasurer:
Scott J. McFerren     5.   Secretary: Thomas J. Allen

HCE-Rockfort

  1.   Chairman of the Board: David W. Joos     2.   President and Chief
Executive Officer: Thomas W. Elward     3.   Senior Vice President: James E.
Brunner     4.   Senior Vice President: John M. Butler     5.   Vice President
and Controller: Carol A. Isles     6.   Vice President and General Counsel:
Sharon A. McIlnay     7.   Vice President: Thomas L. Miller     8.   Vice
President and Treasurer: Laura L. Mountcastle     9.   Vice President: Daniel E.
Nally     10.   Vice President and Secretary: Catherine M. Reynolds     11.  
Vice President: Michael C. Sniegowski     12.   Vice President and Chief Tax
Counsel: Theodore J. Vogel     13.   Assistant Secretary: Jane M. Kramer     14.
  Assistant Secretary: Joyce H. Norkey     15.   Assistant Treasurer: Beverly S.
Burger     16.   Assistant Treasurer: James L. Loewen

 



--------------------------------------------------------------------------------



 



Schedule 5.14
Tax Indemnity
PPO and HCO-Jamaica entered into that certain Management Services Contract dated
October 10, 1994 pursuant to which HCO-Jamaica provided certain services to PPO
in exchange for 60% of certain amounts to be received by PPO from the Power
Company. Since January 2002, PPO has been remitting 100% of such amounts to
HCO-Jamaica. In May 2007, PPO and HCO-Jamaica amended the Management Services
Contract, retroactive to January 31, 2002, to clarify that HCO-Jamaica is
entitled to 100% of such amounts. If the retroactive effect of the amendment is
not acceptable to taxing authorities in Jamaica, this matter could give rise to
additional Jamaican taxes for the period from January 2002 through May 2007.

 



--------------------------------------------------------------------------------



 



Schedule 6.1(a)
Statutory Approvals

  1.   Implementation Agreement. Pursuant to the Implementation Agreement dated
as of October 10, 1994 between GOJ and the Power Company, prior written consent
of the GOJ will be required in connection with the transactions contemplated by
the Agreement. Such consent shall not be unreasonably withheld.     2.   GOJ
Agreement with Initial Members. Pursuant to the GOJ Agreement with Initial
Members, prior written consent of the GOJ will be required in connection with
the transactions contemplated by the Agreement. Such consent shall not be
unreasonably withheld.     3.   NIBJ Agreement with Initial Members. Pursuant to
the NIBJ Agreement with Initial Members, prior written consent of the NIBJ will
be required in connection with the transactions contemplated by the Agreement.
Such consent shall not be unreasonably withheld.     4.   Power Purchase
Agreement. Pursuant to the Power Purchase Agreement, prior written consent of
the GOJ will be required in connection with the transactions contemplated by the
Agreement. Such consent shall not be unreasonably withheld.     5.   Members’
Agreement. Pursuant to the Members’ Agreement, prior written consent and
approvals required under the Power Purchase Agreement and the Implementation
Agreement may be required in connection with the transactions contemplated by
the Agreement.     6.   (A142) Contract of Guarantee between Hydra-Co
Enterprises, Inc. and the Multilateral Investment Guarantee Agency (MIGA) (as
amended). Pursuant to General Conditions of Guarantee for Equity Investments
prior written consent of MIGA will be required in connection with the
transactions contemplated by the Agreement. Such consent shall not be
unreasonably withheld.     7.   (A213) Contract of Guarantee between UPI and the
Multilateral Investment Guarantee Agency (MIGA) (assigned to Hydra-Co
Enterprises, Inc) (as amended). Pursuant to General Conditions of Guarantee for
Equity Investments prior written consent of MIGA will be required in connection
with the transactions contemplated by the Agreement. Such consent shall not be
unreasonably withheld.

 